Exhibit 10.1

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

DATED AS OF FEBRUARY 20, 2004,

 

AMONG

 

NOBEL LEARNING COMMUNITIES, INC.,

 

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

AND

 

HARRIS TRUST AND SAVINGS BANK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

--------------------------------------------------------------------------------

  

HEADING

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

SECTION 1.

  

THE CREDIT FACILITIES

   1      Section 1.1.   

Term Loan Commitments

   1      Section 1.2.   

Revolving Credit Commitments

   1      Section 1.3.   

Letters of Credit

   2      Section 1.4.   

Applicable Interest Rates

   4      Section 1.5.   

Minimum Borrowing Amounts; Maximum Eurodollar Loans

   6      Section 1.6.   

Manner of Borrowing Loans and Designating Applicable Interest Rates

   6      Section 1.7.   

Interest Periods

   8      Section 1.8.   

Maturity of Loans

   9      Section 1.9.   

Prepayments

   9      Section 1.10.   

Default Rate

   12      Section 1.11.   

The Notes

   12      Section 1.12.   

Funding Indemnity

   13      Section 1.13.   

Commitment Terminations

   13      Section 1.14.   

Substitution of Lenders

   13

SECTION 2.

  

FEES

   14      Section 2.1.   

Fees

   14

SECTION 3.

  

PLACE AND APPLICATION OF PAYMENTS

   15      Section 3.1.   

Place and Application of Payments

   15      Section 3.2.   

Account Debit

   16

SECTION 4.

  

GUARANTIES AND COLLATERAL

   17      Section 4.1.   

Guaranties

   17      Section 4.2.   

Collateral

   17      Section 4.3.   

Liens on Real Property

   17      Section 4.4.   

Further Assurances

   18      Section 4.5.   

Collections

   18

SECTION 5.

  

DEFINITIONS; INTERPRETATION

   19      Section 5.1.   

Definitions

   19      Section 5.2.   

Interpretation

   32      Section 5.3.   

Change in Accounting Principles

   32

SECTION 6.

  

REPRESENTATIONS AND WARRANTIES

   33      Section 6.1.   

Organization and Qualification

   33      Section 6.2.   

Subsidiaries

   33



--------------------------------------------------------------------------------

     Section 6.3.   

Authority and Validity of Obligations

   34      Section 6.4.   

Use of Proceeds; Margin Stock

   34      Section 6.5.   

Financial Reports

   35      Section 6.6.   

No Material Adverse Change

   35      Section 6.7.   

Full Disclosure

   35      Section 6.8.   

Trademarks, Franchises, and Licenses

   35      Section 6.9.   

Governmental Authority and Licensing

   35      Section 6.10.   

Good Title

   36      Section 6.11.   

Litigation and Other Controversies

   36      Section 6.12.   

Taxes

   36      Section 6.13.   

Approvals

   36      Section 6.14.   

Affiliate Transactions

   36      Section 6.15.   

Investment Company; Public Utility Holding Company

   37      Section 6.16.   

ERISA

   37      Section 6.17.   

Compliance with Laws

   37      Section 6.18.   

Other Agreements

   38      Section 6.19.   

Solvency

   38      Section 6.20.   

No Broker Fees.

   38      Section 6.21.   

No Default

   38

SECTION 7.

  

CONDITIONS PRECEDENT

   38      Section 7.1.   

All Credit Events

   38      Section 7.2.   

Initial Credit Event

   39

SECTION 8.

  

COVENANTS

   42      Section 8.1.   

Maintenance of Business

   42      Section 8.2.   

Maintenance of Properties

   42      Section 8.3.   

Taxes and Assessments

   43      Section 8.4.   

Insurance

   43      Section 8.5.   

Financial Reports

   43      Section 8.6.   

Inspection

   45      Section 8.7.   

Borrowings and Guaranties

   45      Section 8.8.   

Liens

   46      Section 8.9.   

Investments, Acquisitions, Loans and Advances

   48      Section 8.10.   

Mergers, Consolidations and Sales

   49      Section 8.11.   

Maintenance of Subsidiaries

   50      Section 8.12.   

Dividends and Certain Other Restricted Payments

   50      Section 8.13.   

ERISA

   50      Section 8.14.   

Compliance with Laws

   51      Section 8.15.   

Burdensome Contracts With Affiliates

   52      Section 8.16.   

No Changes in Fiscal Year

   52      Section 8.17.   

Formation of Subsidiaries

   52      Section 8.18.   

Change in the Nature of Business

   52      Section 8.19.   

Use of Proceeds

   52      Section 8.20.   

No Restrictions

   52

 

-ii-



--------------------------------------------------------------------------------

     Section 8.21.   

Subordinated Debt

   53      Section 8.22.   

Financial Covenants

   54      Section 8.23.   

Post-Closing Obligations.

   55

SECTION 9.

  

EVENTS OF DEFAULT AND REMEDIES

   56      Section 9.1.   

Events of Default

   56      Section 9.2.   

Non-Bankruptcy Defaults

   58      Section 9.3.   

Bankruptcy Defaults

   58      Section 9.4.   

Collateral for Undrawn Letters of Credit

   59      Section 9.5.   

Notice of Default

   59      Section 9.6.   

Expenses

   59

SECTION 10.

  

CHANGE IN CIRCUMSTANCES

   60      Section 10.1.   

Change of Law

   60      Section 10.2.   

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

   60      Section 10.3.   

Increased Cost and Reduced Return

   60      Section 10.4.   

Lending Offices

   62      Section 10.5.   

Discretion of Lender as to Manner of Funding

   62

SECTION 11.

  

THE ADMINISTRATIVE AGENT

   62      Section 11.1.   

Appointment and Authorization of Administrative Agent

   62      Section 11.2.   

Administrative Agent and its Affiliates

   62      Section 11.3.   

Action by Administrative Agent

   63      Section 11.4.   

Consultation with Experts

   63      Section 11.5.   

Liability of Administrative Agent; Credit Decision

   63      Section 11.6.   

Indemnity

   64      Section 11.7.   

Resignation of Administrative Agent and Successor Administrative Agent

   64      Section 11.8.   

L/C Issuer

   65      Section 11.9.   

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

   65      Section 11.10.   

Designation of Additional Agents

   66      Section 11.11.   

Authorization to Release or Subordinate or Limit Liens

   66      Section 11.12.   

Authorization to Enter into, and Enforcement of, the Collateral Documents

   66

SECTION 12.

  

THE GUARANTEES

   66      Section 12.1.   

The Guarantees

   66      Section 12.2.   

Guarantee Unconditional

   67      Section 12.3.   

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

   68      Section 12.4.   

Subrogation

   68      Section 12.5.   

Waivers

   69

 

-iii-



--------------------------------------------------------------------------------

     Section 12.6.   

Limit on Recovery

   69      Section 12.7.   

Stay of Acceleration

   69      Section 12.8.   

Benefit to Guarantors

   69      Section 12.9.   

Guarantor Covenants

   69

SECTION 13.

  

MISCELLANEOUS

   69      Section 13.1.   

Withholding Taxes

   69      Section 13.2.   

No Waiver, Cumulative Remedies

   71      Section 13.3.   

Non-Business Days

   71      Section 13.4.   

Documentary Taxes

   71      Section 13.5.   

Survival of Representations

   71      Section 13.6.   

Survival of Indemnities

   71      Section 13.7.   

Sharing of Set-Off

   71      Section 13.8.   

Notices

   72      Section 13.9.   

Counterparts

   72      Section 13.10.   

Successors and Assigns

   73      Section 13.11.   

Participants

   73      Section 13.12.   

Assignments

   73      Section 13.13.   

Amendments

   74      Section 13.14.   

Headings

   75      Section 13.15.   

Costs and Expenses; Indemnification

   75      Section 13.16.   

Set-off

   76      Section 13.17.   

Entire Agreement

   77      Section 13.18.   

Governing Law

   77      Section 13.19.   

Severability of Provisions

   77      Section 13.20.   

Excess Interest

   77      Section 13.21.   

Construction

   78      Section 13.22.   

Lender’s Obligations Several

   78      Section 13.23.   

Submission to Jurisdiction; Waiver of Jury Trial

   78      Section 13.24.   

Confidentiality

   78

Signature Page

        S-1

 

EXHIBIT A

   —   

Notice of Payment Request

EXHIBIT B

   —   

Notice of Borrowing

EXHIBIT C

   —   

Notice of Continuation/Conversion

EXHIBIT D-1

   —   

Term Note

EXHIBIT D-2

   —   

Revolving Note

EXHIBIT E

   —   

Compliance Certificate

EXHIBIT F

   —   

Additional Guarantor Supplement

EXHIBIT G

   —   

Assignment and Acceptance

SCHEDULE 1

   —   

Commitments

SCHEDULE 6.2

   —   

Subsidiaries

SCHEDULE 6.5

   —   

Financial Reports

SCHEDULE 6.6

   —   

No Material Adverse Change

SCHEDULE 6.8

   —   

Trademarks, Franchises and Licenses

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE 6.9

   —   

Governmental Authority and Licensing

SCHEDULE 6.11

   —   

Litigation and Other Controversies

SCHEDULE 6.12

   —   

Taxes

SCHEDULE 6.14

   —   

Affiliate Transactions

SCHEDULE 6.16

   —   

ERISA

SCHEDULE 6.17

   —   

Compliance With Laws

SCHEDULE 6.20

   —   

No Broker Fees

SCHEDULE 8.7

   —   

Borrowings and Guaranties

SCHEDULE 8.10

   —   

Mergers, Consolidations and Sales

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of February 20, 2004, by and among
NOBEL LEARNING COMMUNITIES, INC., a Delaware corporation (the “Borrower”), the
direct and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and HARRIS TRUST AND SAVINGS BANK, as
Administrative Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.

 

PRELIMINARY STATEMENT

 

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. THE CREDIT FACILITIES.

 

Section 1.1. Term Loan Commitments. Subject to the terms and conditions hereof,
each Lender, by its acceptance hereof, severally agrees to make a loan
(individually a “Term Loan” and collectively for all the Lenders the “Term
Loans”) in U.S. Dollars to the Borrower in the amount of such Lender’s Term Loan
Commitment. The Term Loans shall be advanced in a single Borrowing on the
Closing Date and shall be made ratably by the Lenders in proportion to their
respective Term Loan Percentages, at which time the Term Loan Commitments shall
expire. As provided in Section 1.6(a) hereof, the Borrower may elect that the
Term Loans be outstanding as Base Rate Loans or Eurodollar Loans. No amount
repaid or prepaid on any Term Loan may be borrowed again.

 

Section 1.2. Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively the “Revolving
Loans”) in U.S. Dollars to the Borrower from time to time on a revolving basis
up to the amount of such Lender’s Revolving Credit Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date. The sum of the aggregate principal amount of Revolving Loans
and L/C Obligations at any time outstanding shall not exceed the Revolving
Credit Commitments in effect at such time. Each Borrowing of Revolving Loans
shall be made ratably by the Lenders in proportion to their respective Revolver
Percentages. As provided in Section 1.6(a) hereof, the Borrower may elect that
each Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans.
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Revolving Credit Termination Date, subject to the terms and conditions
hereof.



--------------------------------------------------------------------------------

Section 1.3. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby letters of credit (each a “Letter of Credit”) for the account of
Borrower in an aggregate undrawn face amount up to the L/C Sublimit. Each Letter
of Credit shall be issued by the L/C Issuer, but each Lender shall be obligated
to reimburse the L/C Issuer for such Lender’s Revolver Percentage of the amount
of each drawing thereunder and, accordingly, each Letter of Credit shall
constitute usage of the Revolving Credit Commitment of each Lender pro rata in
an amount equal to its Revolver Percentage of the L/C Obligations then
outstanding.

 

(b) Applications. At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or 30 days prior to the Revolving Credit Termination
Date, in an aggregate face amount as set forth above, upon the receipt of an
application duly executed by the Borrower and, if such Letter of Credit is for
the account of one of the Guarantors, such Guarantor for the relevant Letter of
Credit in the form then customarily prescribed by the L/C Issuer for the Letter
of Credit requested (each an “Application”). Notwithstanding anything contained
in any Application to the contrary: (i) the Borrower shall pay fees in
connection with each Letter of Credit as set forth in Section 2.1 hereof, (ii)
except as otherwise provided in Section 1.9 hereof, in the absence of an Event
of Default, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
Borrower’s obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrower hereby promises to pay) from and after
the date such drawing is paid at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed). If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, unless the Required Lenders instruct the L/C Issuer otherwise,
the L/C Issuer will give such notice of non-renewal before the time necessary to
prevent such automatic extension if before such required notice date: (i) the
expiration date of such Letter of Credit if so extended would be after the
Revolving Credit Termination Date, (ii) the Revolving Credit Commitments have
been terminated, or (iii) a Default or an Event of Default exists and the
Administrative Agent, at the request or with the consent of the Required
Lenders, has given the L/C Issuer instructions not to so permit the extension of
the expiration date of such Letter of Credit. The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 hereof and the other terms of this Section 1.3.

 

(c) The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C

 

-2-



--------------------------------------------------------------------------------

Issuer on or before 11:30 a.m. (Chicago time) on the date when such drawing is
to be paid or, if notice of such drawing is given to the Borrower after 11:30
a.m. (Chicago time) on the date when such drawing is to be paid, by the end of
such day, in immediately available funds at the Administrative Agent’s principal
office in Chicago, Illinois or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 1.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(d) below.

 

(d) The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date 2 Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date 2 Business Days after the date such payment is due from
such Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder. The several obligations of the Participating
Lenders to the L/C Issuer under this Section 1.3 shall be absolute, irrevocable,
and unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Lender or any other Person whatsoever. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of any
Commitment of any Lender, and each payment by a Participating Lender under this
Section 1.3 shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

-3-



--------------------------------------------------------------------------------

(e) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.3(e) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

 

(f) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
five (5) Business Days’ (or such shorter period of time then agreed to in
writing by the Administrative Agent) advance written notice to the
Administrative Agent of each request for the issuance of a Letter of Credit,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by the Borrower and, in the case of an
extension or an increase in the amount of a Letter of Credit, a written request
therefor, in a form acceptable to the Administrative Agent and the L/C Issuer,
in each case, together with the fees called for by this Agreement. The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.

 

Section 1.4. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced or continued, or created by conversion from
a Eurodollar Loan, until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin plus the Base Rate from
time to time in effect, payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise).

 

“Base Rate” means for any day the greater of: (i) the rate of interest announced
or otherwise established by the Administrative Agent from time to time as its
prime commercial rate as in effect on such day, with any change in the Base Rate
resulting from a change in said prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being acknowledged
and agreed that such rate may not be the Administrative Agent’s best or lowest
rate) and (ii) the sum of (x) the rate determined by the Administrative Agent to
be the average (rounded upward, if necessary, to the next higher 1/100 of 1%) of
the rates per annum quoted to the Administrative Agent at approximately 10:00
a.m. (Chicago time) (or as soon thereafter as is practicable) on such day (or,
if such day is not a Business Day, on the immediately preceding Business Day) by
two or more Federal funds brokers selected by the Administrative Agent for sale
to the Administrative Agent at face value of Federal funds in the secondary
market in an amount equal or comparable to the principal amount owed to the
Administrative Agent for which such rate is being determined, plus (y) 1/2 of
1%.

 

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360

 

-4-



--------------------------------------------------------------------------------

days and actual days elapsed) on the unpaid principal amount thereof from the
date such Loan is advanced or continued, or created by conversion from a Base
Rate Loan, until maturity (whether by acceleration or otherwise) at a rate per
annum equal to the sum of the Applicable Margin plus the Adjusted LIBOR
applicable for such Interest Period, payable on the last day of the Interest
Period and at maturity (whether by acceleration or otherwise), and, if the
applicable Interest Period is longer than three months, on each day occurring
every three months after the commencement of such Interest Period.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR    =   

LIBOR

--------------------------------------------------------------------------------

               1 - Eurodollar Reserve Percentage     

 

“Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar Loans,
the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s Regulation
D (or in respect of any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Loans is determined or any
category of extensions of credit or other assets that include loans by
non-United States offices of any Lender to United States residents), subject to
any amendments of such reserve requirement by such Board or its successor,
taking into account any transitional adjustments thereto. For purposes of this
definition, the Eurodollar Loans shall be deemed to be “eurocurrency
liabilities” as defined in Regulation D without benefit or credit for any
prorations, exemptions or offsets under Regulation D.

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetic average of the
rates of interest per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits in U.S. Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time) 2
Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made by the Administrative Agent as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the Telerate Page 3750 as of 11:00 a.m. (London, England time)
on the day 2 Business Days before the commencement of such Interest Period.

 

-5-



--------------------------------------------------------------------------------

“Telerate Page 3750” means the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace Page 3750 on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).

 

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.

 

Section 1.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced under a Credit shall be in an amount not less than
$50,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
under a Credit shall be in an amount equal to $1,000,000 or such greater amount
which is an integral multiple of $500,000. Without the Administrative Agent’s
consent, there shall not be more than five Borrowings of Eurodollar Loans
outstanding hereunder at any one time.

 

Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least 3 Business Days (or such shorter period of time then agreed to in writing
by the Administrative Agent) before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to
Section 1.5’s minimum amount requirement for each outstanding Borrowing, a
portion thereof, as follows: (i) if such Borrowing is of Eurodollar Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurodollar Loans or convert part or
all of such Borrowing into Base Rate Loans or (ii) if such Borrowing is of Base
Rate Loans, on any Business Day, the Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Administrative
Agent by telephone or telecopy (which notice shall be irrevocable once given
and, if by telephone, shall be promptly confirmed in writing), substantially in
the form attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice
of Continuation/Conversion), as applicable, or in such other form acceptable to
the Administrative Agent. Notice of the continuation of a Borrowing of
Eurodollar Loans for an additional Interest Period or of the conversion of part
or all of a Borrowing of Base Rate Loans into Eurodollar Loans must be given by
no later than 10:00 a.m. (Chicago time) at least 3 Business Days (or such
shorter period of time then agreed to in writing by the Administrative Agent)
before the date of the requested continuation or conversion. All such notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. The Borrower agrees
that the

 

-6-



--------------------------------------------------------------------------------

Administrative Agent may rely on any such telephonic or telecopy notice given by
any person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.

 

(b) Notice to the Lenders. The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of any notice from the Borrower received
pursuant to Section 1.6(a) above and, if such notice requests the Lenders to
make Eurodollar Loans, the Administrative Agent shall give notice to the
Borrower and each Lender by like means of the interest rate applicable thereto
promptly after the Administrative Agent has made such determination.

 

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions. Any
outstanding Borrowing of Base Rate Loans shall automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Administrative Agent within the period
required by Section 1.6(a) that the Borrower intends to convert such Borrowing,
subject to Section 7.1 hereof, into a Borrowing of Eurodollar Loans or such
Borrowing is prepaid in accordance with Section 1.9(a). If the Borrower fails to
give notice pursuant to Section 1.6(a) above of the continuation or conversion
of any outstanding principal amount of a Borrowing of Eurodollar Loans before
the last day of its then current Interest Period within the period required by
Section 1.6(a) or, whether or not such notice has been given, one or more of the
conditions set forth in Section 7.1 for the continuation or conversion of a
Borrowing of Eurodollar Loans would not be satisfied, and such Borrowing is not
prepaid in accordance with Section 1.9(a), such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans. In the event the Borrower fails
to give notice pursuant to Section 1.6(a) above of a Borrowing equal to the
amount of a Reimbursement Obligation and has not notified the Administrative
Agent by 12:00 noon (Chicago time) on the day such Reimbursement Obligation
becomes due that it intends to repay such Reimbursement Obligation through funds
not borrowed under this Agreement, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans under the Revolving Credit on such day
in the amount of the Reimbursement Obligation then due, which Borrowing shall be
applied to pay the Reimbursement Obligation then due.

 

(d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois. The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois, by depositing such proceeds to the credit of the
Borrower’s operating account maintained with the Administrative Agent or as the
Borrower and the Administrative Agent may otherwise agree.

 

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make

 

-7-



--------------------------------------------------------------------------------

payment to the Administrative Agent of the proceeds of a Loan (which notice
shall be effective upon receipt) that such Lender does not intend to make such
payment, the Administrative Agent may assume that such Lender has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Lender and, if any Lender has not in
fact made such payment to the Administrative Agent, such Lender shall, on
demand, pay to the Administrative Agent the amount made available to the
Borrower attributable to such Lender together with interest thereon in respect
of each day during the period commencing on the date such amount was made
available to the Borrower and ending on (but excluding) the date such Lender
pays such amount to the Administrative Agent at a rate per annum equal to: (i)
from the date the related advance was made by the Administrative Agent to the
date 2 Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date 2 Business Days after the
date such payment is due from such Lender to the date such payment is made by
such Lender, the Base Rate in effect for each such day. If such amount is not
received from such Lender by the Administrative Agent immediately upon demand,
the Borrower will, on demand, repay to the Administrative Agent the proceeds of
the Loan attributable to such Lender with interest thereon at a rate per annum
equal to the interest rate applicable to the relevant Loan, but without such
payment being considered a payment or prepayment of a Loan under Section 1.12
hereof so that the Borrower will have no liability under such Section with
respect to such payment.

 

Section 1.7. Interest Periods. As provided in Section 1.6(a) hereof, at the time
of each request to advance, continue or create by conversion a Borrowing of
Eurodollar Loans, the Borrower shall select an Interest Period applicable to
such Loans from among the available options. The term “Interest Period” means
the period commencing on the date a Borrowing of Loans is advanced, continued or
created by conversion and ending: (a) in the case of Base Rate Loans, on the
last day of the calendar quarter (i.e., the last day of March, June, September
or December, as applicable) in which such Borrowing is advanced, continued or
created by conversion (or on the last day of the following calendar quarter if
such Loan is advanced, continued or created by conversion on the last day of a
calendar quarter), and (b) in the case of a Eurodollar Loan, 1, 2, 3 or 6 months
thereafter; provided, however, that:

 

(i) any Interest Period for a Borrowing of Revolving Loans consisting of Base
Rate Loans that otherwise would end after the Revolving Credit Termination Date
shall end on the Revolving Credit Termination Date, and any Interest Period for
a Borrowing of Term Loans consisting of Base Rate Loans that otherwise would end
after the final maturity date of the Term Loans shall end on the final maturity
date of the Term Loans;

 

(ii) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Credit Termination Date, and no Interest Period with
respect to any portion of the Term Loans shall extend beyond the final maturity
date of the Term Loans;

 

(iii) no Interest Period with respect to any portion of the Term Loans
consisting of Eurodollar Loans shall extend beyond a date on which the Borrower
is

 

-8-



--------------------------------------------------------------------------------

required to make a scheduled payment of principal on the Term Loans, unless the
sum of (a) the aggregate principal amount of Term Loans that are Base Rate Loans
plus (b) the aggregate principal amount of Term Loans that are Eurodollar Loans
with Interest Periods expiring on or before such date equals or exceeds the
principal amount to be paid on the Term Loans on such payment date;

 

(iv) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

 

(v) for purposes of determining an Interest Period for a Borrowing of Eurodollar
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.

 

Section 1.8. Maturity of Loans. (a) Scheduled Payments of Term Loans. The
Borrower shall make principal payments on the Term Loans in installments of
$500,000 each on the last day of each January, April, July and October in each
year, commencing on April 30, 2004, it being agreed that the final payment of
both principal and interest not sooner paid on the Term Loans shall be due and
payable on February 15, 2009, the final maturity thereof. Each such principal
payment shall be applied to the Lenders holding the Term Loans pro rata based
upon their Term Loan Percentages.

 

(b) Revolving Loans. Each Revolving Loan, both for principal and interest not
sooner paid, shall mature and become due and payable by the Borrower on the
Revolving Credit Termination Date.

 

Section 1.9. Prepayments. (a) Optional. The Borrower may prepay in whole or in
part (but, if in part, then: (i) if such Borrowing is of Base Rate Loans, in an
amount not less than $50,000, (ii) if such Borrowing is of Eurodollar Loans, in
an amount not less than $500,000, and (iii) in each case, in an amount such that
the minimum amount required for a Borrowing pursuant to Section 1.5 hereof
remains outstanding) any Borrowing of Eurodollar Loans at any time upon 3
Business Days prior notice by the Borrower to the Administrative Agent or, in
the case of a Borrowing of Base Rate Loans, notice delivered by the Borrower to
the Administrative Agent no later than 10:00 a.m. (Chicago time) on the date of
prepayment (or, in any case, such shorter period of time then agreed to by the
Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Term Loans or Eurodollar
Loans, accrued interest thereon to the date fixed for prepayment plus any
amounts due the Lenders under Section 1.12 hereof.

 

-9-



--------------------------------------------------------------------------------

(b) Mandatory. (i) If the Borrower or any Subsidiary shall at any time or from
time to time make or agree to make a Disposition or shall suffer an Event of
Loss with respect to any Property, then the Borrower shall promptly notify the
Administrative Agent of such proposed Disposition or Event of Loss (including
the amount of the estimated Net Cash Proceeds to be received by the Borrower or
such Subsidiary in respect thereof) and, promptly upon receipt by the Borrower
or such Subsidiary of the Net Cash Proceeds of such Disposition or Event of
Loss, the Borrower shall prepay the Obligations in an aggregate amount equal to
100% of the amount of all such Net Cash Proceeds; provided that (x) so long as
no Default or Event of Default then exists, this subsection shall not require
any such prepayment with respect to Net Cash Proceeds received on account of an
Event of Loss so long as such Net Cash Proceeds are applied to replace or
restore the relevant Property in accordance with the relevant Collateral
Documents within six months following receipt of such Net Cash Proceeds, and (y)
this subsection shall not require any such prepayment with respect to Net Cash
Proceeds received on account of Dispositions during any fiscal year of the
Borrower not exceeding $150,000 in the aggregate so long as no Default or Event
of Default then exists. The amount of each such prepayment shall be applied,
first to the outstanding Term Loans until paid in full and then to the Revolving
Loans until paid in full and then to cash collateralize the Letters of Credit.
If the Administrative Agent or the Required Lenders so request (but subject to
clause (x) above), all proceeds of Events of Loss being held by the Borrower for
the replacement or restoration of Property as described in clause (x) above
shall be deposited with the Administrative Agent (or its agent) and held by it
in the Collateral Account. So long as no Default or Event of Default exists, the
Administrative Agent shall disburse amounts representing such proceeds from the
Collateral Account to or at the Borrower’s direction for application to or
reimbursement for the costs of replacing, rebuilding or restoring such Property.

 

(ii) If after the Closing Date the Borrower or any Subsidiary shall issue new
equity securities (whether common or preferred stock or otherwise), other than
equity securities issued to officers, directors and employees of the Borrower as
compensation for bona fide services provided or to be provided to the Borrower
by such persons and approved by the Borrower’s Board of Directors or the
Compensation Committee of the Borrower’s Board of Directors, as the case may be,
the Borrower shall promptly notify the Administrative Agent of the estimated Net
Cash Proceeds of such issuance to be received by or for the account of the
Borrower or such Subsidiary in respect thereof. Promptly upon receipt by the
Borrower or such Subsidiary of Net Cash Proceeds of such issuance, the Borrower
shall prepay first the outstanding Term Loans until paid in full and then the
outstanding Revolving Loans until paid in full and then cash collateralize the
Letters of Credit, in an aggregate amount equal to 50% of the amount of such Net
Cash Proceeds. The amount of each such prepayment shall be applied on a ratable
basis among the outstanding Loans of the several Lenders based on the principal
amounts thereof. The Borrower acknowledges that its performance hereunder shall
not limit the rights and remedies of the Lenders for any breach of Section 8.11
(Maintenance of Subsidiaries) or Section 9.1(i) (Change of Control) hereof or
any other terms of the Loan Documents.

 

(iii) If after the Closing Date the Borrower or any Subsidiary shall issue any
Indebtedness for Borrowed Money, other than Indebtedness for Borrowed Money
permitted by Section 8.7(a)-(g) hereof, the Borrower shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the

 

-10-



--------------------------------------------------------------------------------

Borrower or such Subsidiary in respect thereof. Promptly upon receipt by the
Borrower or such Subsidiary of Net Cash Proceeds of such issuance, the Borrower
shall prepay first the outstanding Term Loans until paid in full and then the
outstanding Revolving Loans until paid in full and then cash collateralize the
Letters of Credit, in an aggregate amount equal to 100% of the amount of such
Net Cash Proceeds. The amount of each such prepayment shall be applied on a
ratable basis among the outstanding Loans of the several Lenders based on the
principal amounts thereof. The Borrower acknowledges that its performance
hereunder shall not limit the rights and remedies of the Lenders for any breach
of Section 8.7 hereof or any other terms of the Loan Documents.

 

(iv) The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 1.13 hereof, prepay the Revolving Loans and, if
necessary, prefund the L/C Obligations by the amount, if any, necessary to
reduce the sum of the aggregate principal amount of Revolving Loans and L/C
Obligations then outstanding to the amount to which the Revolving Credit
Commitments have been so reduced.

 

(v) The Borrower shall, promptly upon receipt of any proceeds from any repayment
of the Philadelphia School Loan, prepay first the outstanding Term Loans until
paid in full and then the outstanding Revolving Loans until paid in full and
then cash collateralize the Letters of Credit, in an aggregate amount equal to
100% of the amount of such proceeds. The amount of each such prepayment shall be
applied on a ratable basis among the outstanding Loans of the several Lenders
based on the principal amounts thereof.

 

(vi) Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.9(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 1.9(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Term Loans or Eurodollar Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 1.12 hereof. Each prefunding of L/C Obligations shall
be made in accordance with Section 9.4 hereof.

 

(c) Any amount of Revolving Loans paid or prepaid before the Revolving Credit
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again. No amount of the Term Loans paid or prepaid
may be reborrowed, and, in the case of any partial prepayment, such prepayment
shall be applied to the remaining amortization payments on the relevant Loans in
the reverse order of maturity, beginning with the final payment on the Term
Loans due on the final maturity date thereof.

 

-11-



--------------------------------------------------------------------------------

Section 1.10. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Loans and Reimbursement
Obligations, and letter of credit fees at a rate per annum equal to:

 

(a) for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin plus the
Base Rate from time to time in effect;

 

(b) for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto, at which time such loans shall automatically convert to Base
Rate Loans;

 

(c) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 1.3 with respect to such Reimbursement Obligation; and

 

(d) for any Letter of Credit, the sum of 2.0% plus the letter of credit fee due
under Section 2.1 with respect to such Letter of Credit;

 

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with prior
written notice to the Borrower. While any Event of Default exists or after
acceleration, interest shall be paid on written demand of the Administrative
Agent at the request or with the consent of the Required Lenders.

 

Section 1.11. The Notes. (a) The Term Loan made to the Borrower by a Lender
shall be evidenced by a single promissory note of the Borrower issued to such
Lender in the form of Exhibit D-1 hereto. Each such promissory note is
hereinafter referred to as a “Term Note” and collectively such promissory notes
are referred to as the “Term Notes.”

 

(b) The Revolving Loans made to the Borrower by a Lender shall be evidenced by a
single promissory note of the Borrower issued to such Lender in the form of
Exhibit D-2 hereto. Each such promissory note is hereinafter referred to as a
“Revolving Note” and collectively such promissory notes are referred to as the
“Revolving Notes.”

 

(c) Each Lender shall record on its books and records or on a schedule to its
appropriate Note the amount of each Loan advanced, continued or converted by it,
all payments of principal and interest and the principal balance from time to
time outstanding thereon, the type of such Loan, and, for any Eurodollar Loan,
the Interest Period and the interest rate applicable thereto. The record
thereof, whether shown on such books and records of a Lender or on a schedule to
the relevant Note, shall be prima facie evidence as to all such matters;
provided, however, that the failure of any Lender to record any of the foregoing
or any error in any such record shall not limit or otherwise affect the
obligation of the Borrower to repay all Loans made to it hereunder together with
accrued interest thereon. At the request of any Lender and contemporaneously
with such Lender tendering to the Borrower the appropriate Note to be replaced,
the Borrower shall furnish a new Note to such Lender to replace any outstanding
Note.

 

-12-



--------------------------------------------------------------------------------

Section 1.12. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss of profit, and any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
the relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

 

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period,

 

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 1.6(a) hereof,

 

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

 

(d) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,

 

then, upon the written demand of such Lender, the Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
Borrower, with a copy to the Administrative Agent, a certificate setting forth
the amount of such loss, cost or expense in reasonable detail (including an
explanation of the basis for and the computation of such loss, cost or expense)
and the amounts shown on such certificate shall be conclusive if reasonably
determined.

 

Section 1.13. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon 5 Business Days prior written notice to the Administrative Agent (or
such shorter period of time agreed to by the Administrative Agent), to terminate
the Revolving Credit Commitments without premium or penalty and in whole or in
part, any partial termination to be (i) in an amount not less than $1,000,000 or
any greater amount which is an integral multiple thereof and (ii) allocated
ratably among the Lenders in proportion to their respective Revolver
Percentages, provided that the Revolving Credit Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans and L/C Obligations then outstanding. Any termination of the Revolving
Credit Commitments below the L/C Sublimit then in effect shall reduce the L/C
Sublimit by a like amount. The Administrative Agent shall give prompt notice to
each Lender of any such termination of the Revolving Credit Commitments.

 

(b) Mandatory Revolving Credit Termination. The Revolving Credit Commitments
shall ratably terminate by an amount equal to 100% of the amount of any
prepayment which would be required to be made on the Revolving Loans pursuant to
Section 1.9(b)(i), (ii), (iii) or (v) hereof if the Revolving Credit were fully
utilized by Borrowings of Revolving Loans at such time.

 

(c) Any termination of the Commitments pursuant to this Section 1.13 may not be
reinstated.

 

Section 1.14. Substitution of Lenders. In the event (a) the Borrower receives a
claim from any Lender for compensation under Section 10.3 or 13.1 hereof, (b)
the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is in default in

 

-13-



--------------------------------------------------------------------------------

any material respect with respect to its obligations under the Loan Documents,
or (d) a Lender fails to consent to an amendment or waiver requested under
Section 13.13 hereof at a time when the Required Lenders have approved such
amendment or waiver (any such Lender referred to in clause (a), (b), (c), or (d)
above being hereinafter referred to as an “Affected Lender”), the Borrower may,
in addition to any other rights the Borrower may have hereunder or under
applicable law, require, at its expense, any such Affected Lender to assign, at
par plus accrued interest and fees, without recourse, all of its interest,
rights, and obligations hereunder (including all of its Commitments and the
Loans and participation interests in Letters of Credit and other amounts at any
time owing to it hereunder and the other Loan Documents) to a commercial bank or
other financial institution specified by the Borrower, provided that (i) such
assignment shall not conflict with or violate any law, rule or regulation or
order of any court or other governmental authority, (ii) the Borrower shall have
received the written consent of the Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed to such assignment, (iii)
the Borrower shall have paid to the Affected Lender all monies (together with
amounts due such Affected Lender under Section 1.12 hereof as if the Loans owing
to it were prepaid rather than assigned) other than such principal owing to it
hereunder, and (iv) the assignment is entered into in accordance with the other
requirements of Section 13.12 hereof (provided any assignment fees and
reimbursable expenses due thereunder shall be paid by the Borrower).

 

SECTION 2. FEES.

 

Section 2.1. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall pay
to the Administrative Agent for the ratable account of the Lenders in accordance
with their Revolver Percentages a commitment fee at the rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) on the average daily Unused Revolving Credit
Commitments. Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such date occurring after the date hereof) and on the Revolving
Credit Termination Date, unless the Revolving Credit Commitments are terminated
in whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.

 

(b) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.3 hereof, the Borrower
shall pay to the L/C Issuer for its own account an issuance fee equal to 0.125%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in advance, on the first day of each January, April, July, and
October, commencing on the first such date occurring after the date hereof, the
Borrower shall pay to the Administrative Agent, for the ratable benefit of the
Lenders in accordance with their Revolver Percentages, a letter of credit fee at
a rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
expected to be outstanding during such quarter, provided that the Lenders shall
promptly return to the Borrower a ratable portion of the letter of credit fee
paid pursuant to this sentence with respect to any Letter of Credit (or portion
of the stated amount thereof) which is cancelled prior to the termination (or
reduction) date therefor which was

 

-14-



--------------------------------------------------------------------------------

assumed in calculating such payment in advance. In addition, the Borrower shall
pay to the L/C Issuer for its own account the L/C Issuer’s standard issuance,
drawing, negotiation, amendment, and other administrative fees for each Letter
of Credit as established by the L/C Issuer from time to time.

 

(c) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a commitment letter dated January 22,
2004 or as otherwise agreed to in writing between them.

 

(d) Audit Fees. The Borrower shall pay to the Administrative Agent for its own
use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrower shall not be required to pay the
Administrative Agent for more than one such audit per calendar year.

 

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

 

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. If the Administrative Agent causes amounts to
be distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date 2 Business Days after payment by such Lender
is due hereunder, the Federal Funds Rate for each such day and (ii) from the
date 2 Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.

 

-15-



--------------------------------------------------------------------------------

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
of the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

 

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Borrower has
agreed to pay the Administrative Agent under Section 13.15 hereof (such funds to
be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

 

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

 

(c) third, to the payment of principal on the Notes, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and Hedging Liability, the
aggregate amount paid to, or held as collateral security for, the Lenders and,
in the case of Hedging Liability, their Affiliates to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

 

(d) fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and the Guarantors
secured by the Loan Documents (including, without limitation, Funds Transfer and
Deposit Account Liability) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

 

(e) finally, to the Borrower or whoever else may be lawfully entitled thereto.

 

Section 3.2. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.

 

-16-



--------------------------------------------------------------------------------

SECTION 4. GUARANTIES AND COLLATERAL.

 

Section 4.1. Guaranties. The payment and performance of the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall at all times
be guaranteed by each Guarantor pursuant to Section 12 hereof or pursuant to one
or more guaranty agreements in form and substance acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time (individually a “Guaranty” and collectively the “Guaranties”);
provided, however, that unless otherwise required by the Administrative Agent or
the Required Lenders during the existence of any Event of Default, a Foreign
Subsidiary shall not be required to be a Guarantor hereunder if providing such
Guaranty would cause an adverse effect on the Borrower’s federal income tax
liability.

 

Section 4.2. Collateral. The Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall be secured by valid, perfected, and
enforceable Liens on all right, title, and interest of the Borrower and each
Guarantor in all of their accounts, chattel paper, instruments, documents,
general intangibles, letter-of-credit rights, supporting obligations, deposit
accounts, investment property, inventory, equipment, fixtures, commercial tort
claims, real estate and certain other Property, whether now owned or hereafter
acquired or arising, and all proceeds thereof; provided, however, that: (i)
unless otherwise required by the Administrative Agent or the Required Lenders
during the existence of any Default or Event of Default, (x) Liens on demand
deposit accounts other than payroll accounts maintained by the Borrower and the
Guarantors in proximity to their operations need not be perfected (unless such
perfection is required pursuant to the terms of Section 8.23(a) hereof) provided
that the total amount on deposit in such accounts at any one time not so
perfected shall not exceed $1,800,000 (or such other amount as is determined by
the Administrative Agent) in the aggregate, (y) Liens on payroll accounts
maintained by the Borrower and the Guarantors need not be perfected provided the
total amount on deposit at any time does not exceed the current amount of their
payroll obligations and (z) Liens on vehicles which are subject to a certificate
of title law need not be perfected provided that the total value of such
property at any one time not so perfected shall not exceed $50,000 in the
aggregate, (ii) unless otherwise required by the Administrative Agent or the
Required Lenders during the existence of any Event of Default, Liens on the
Voting Stock of a Foreign Subsidiary which, if granted, would cause an adverse
effect on the Borrower’s federal income tax liability shall be limited to 66% of
the total outstanding Voting Stock of such Foreign Subsidiary, and (iii) unless
otherwise required by the Administrative Agent or the Required Lenders during
the existence of any Event of Default, Liens need not be granted on the assets
of a Foreign Subsidiary which, if granted, would cause an adverse effect on the
Borrower’s federal income tax liability. The Borrower acknowledges and agrees
that the Liens on the Collateral shall be granted to the Administrative Agent
for the benefit of the holders of the Obligations, the Hedging Liability, and
the Funds Transfer and Deposit Account Liability and shall be valid and
perfected first priority Liens subject, however, to the proviso appearing at the
end of the preceding sentence and to Liens permitted by Section 8.8 hereof, in
each case pursuant to one or more Collateral Documents from such Persons, each
in form and substance satisfactory to the Administrative Agent.

 

Section 4.3. Liens on Real Property. In the event that the Borrower or any
Guarantor owns or hereafter acquires any real property, the Borrower shall, or
shall cause such Guarantor

 

-17-



--------------------------------------------------------------------------------

to, execute and deliver to the Administrative Agent a mortgage or deed of trust
acceptable in form and substance to the Administrative Agent for the purpose of
granting to the Administrative Agent (or a security trustee therefor) a Lien on
such real property to secure the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, shall pay all taxes, costs, and expenses
incurred by the Administrative Agent in recording such mortgage or deed of
trust, and shall supply to the Administrative Agent at the Borrower’s cost and
expense a survey, environmental report, hazard insurance policy, appraisal
report, and a mortgagee’s policy of title insurance from a title insurer
acceptable to the Administrative Agent insuring the validity of such mortgage or
deed of trust and its status as a first Lien (subject to Liens permitted by this
Agreement) on the real property encumbered thereby and such other instrument,
documents, certificates, and opinions reasonably required by the Administrative
Agent in connection therewith, provided that, unless otherwise explicitly agreed
by the Borrower and the Administrative Agent, to the extent that the
Administrative Agent has not required the delivery of any survey, environmental
report or appraisal report prior to the Closing Date with respect to any
property owned by the Borrower on the Closing Date and subject to the Lien of
the Mortgages, the Administrative Agent will allow the Borrower 60 days to
deliver any such survey, environmental report or appraisal report that it may
request with respect to such properties after the Closing Date.

 

Section 4.4. Further Assurances. The Borrower agrees that it shall, and shall
cause each Guarantor to, from time to time at the request of the Administrative
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or perfect or protect such Liens on
the Collateral. In the event the Borrower or any Guarantor forms any other
Subsidiary after the date hereof, except as otherwise provided in Sections 4.1
and 4.2 above, the Borrower shall promptly upon such formation cause such newly
formed or acquired Subsidiary to execute a Guaranty and such Collateral
Documents as the Administrative Agent may then require, and the Borrower shall
also deliver to the Administrative Agent, or cause such Subsidiary to deliver to
the Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

 

Section 4.5. Collections. The Borrower shall promptly, but in any event within
60 days after the Closing Date, make arrangements (including the opening of a
central collections account with the Administrative Agent) whereby all cash
proceeds of the Collateral of the Borrower and each Subsidiary are required to
be deposited at a frequency acceptable to the Administrative Agent into one or
more accounts maintained by the Borrower or any of its Subsidiaries with the
Administrative Agent or with other financial institutions selected by the
Borrower and acceptable to the Administrative Agent, pursuant to arrangements
acceptable to the Administrative Agent under which the balance of collected
funds standing on deposit in such accounts maintained with such other financial
institutions are transmitted to one or more collections accounts at the
Administrative Agent, except to the extent agreed by the Borrower and the
Administrative Agent with respect to certain payroll and demand deposit accounts
of the Borrower and its Subsidiaries.

 

-18-



--------------------------------------------------------------------------------

SECTION 5. DEFINITIONS; INTERPRETATION.

 

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

 

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

 

“Administrative Agent” means Harris Trust and Savings Bank and any successor
pursuant to Section 11.7 hereof.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level II below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

LEVEL

--------------------------------------------------------------------------------

  

TOTAL FUNDED

DEBT/EBITDA

RATIO FOR SUCH

PRICING DATE

--------------------------------------------------------------------------------

  

APPLICABLE

MARGIN FOR BASE

RATE LOANS UNDER

REVOLVING CREDIT

AND

REIMBURSEMENT

OBLIGATIONS SHALL

BE:

--------------------------------------------------------------------------------

   

APPLICABLE

MARGIN FOR

EURODOLLAR

LOANS UNDER

REVOLVING

CREDIT AND

LETTER OF CREDIT
FEE SHALL BE:

--------------------------------------------------------------------------------

   

APPLICABLE

MARGIN FOR

BASE RATE

LOANS UNDER

TERM
CREDIT

SHALL BE:

--------------------------------------------------------------------------------

   

APPLICABLE

MARGIN FOR

EURODOLLAR

LOANS UNDER

TERM
CREDIT

SHALL BE:

--------------------------------------------------------------------------------

   

APPLICABLE

MARGIN FOR

REVOLVING CREDIT

COMMITMENT FEE

SHALL BE:

--------------------------------------------------------------------------------

 

II

   Greater than or equal to 1.75 to 1.0    1.50 %   3.50 %   1.75 %   3.75 %  
0.50 %

I

   Less than 1.75 to 1.0    1.00 %   3.00 %   1.25 %   3.25 %   0.50 %

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2004, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial

 

-19-



--------------------------------------------------------------------------------

statements, audit report) for the fiscal quarter then ended, pursuant to Section
8.5 hereof, it being understood by the parties hereto that the Applicable
Margins shall be maintained at the rates per annum shown opposite Level II until
receipt of such financial statements for the fiscal quarter ended September 30,
2004. The Applicable Margin shall be established based on the Total Funded
Debt/EBITDA Ratio for the most recently completed fiscal quarter and the
Applicable Margin established on a Pricing Date shall remain in effect until the
next Pricing Date. If the Borrower has not delivered its financial statements by
the date such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
until such financial statements and audit report are delivered, the Applicable
Margin shall be the highest Applicable Margin (i.e., Level II shall apply). If
the Borrower subsequently delivers such financial statements before the next
Pricing Date, the Applicable Margin established by such late delivered financial
statements shall take effect from the date of delivery until the next Pricing
Date. In all other circumstances, the Applicable Margin established by such
financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the fiscal quarter covered by such financial
statements until the next Pricing Date. Each determination of the Applicable
Margin made by the Administrative Agent in accordance with the foregoing shall
be conclusive and binding on the Borrower and the Lenders if reasonably
determined.

 

“Application” is defined in Section 1.3(b) hereof.

 

“Assignment of Leases” means, collectively, each Assignment of Leases and Rents
between the Borrower or the relevant Guarantor and the Administrative Agent
relating to real property leased by the Borrower or the relevant Guarantor as
lessor (or sublessor) to a third party, as the same may be amended, modified,
supplemented or restated from time to time.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

 

“Base Rate” is defined in Section 1.4(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
1.4(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the Lenders under a Credit according to their Percentages
of such Credit. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the designated account of the Borrower maintained
with the Administrative Agent or such other account designated by the Borrower
and reasonably

 

-20-



--------------------------------------------------------------------------------

acceptable to the Administrative Agent, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loans to the other,
all as determined pursuant to Section 1.6 hereof.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP, but specifically excluding Capital Expenditures incurred
in connection with the purchase of certain real property located in Alpharetta,
Georgia, as long as such real property is sold by the Borrower not later than
April 30, 2004 in a transaction pursuant to which the Borrower receives and pays
to the Administrative Agent as a prepayment on the Obligations Net Cash Proceeds
of not less than $1,000,000.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 25% or more of
the outstanding Voting Stock of the Borrower on a fully-diluted basis or (b) the
failure of individuals who are members of the board of directors (or similar
governing body) of the Borrower on the Closing Date (together with any new or
replacement directors whose initial nomination for election was approved by a
majority of the directors who were either directors on the Closing Date or
previously so approved) to constitute a majority of the board of directors (or
similar governing body) of the Borrower. For purposes of the foregoing clause
(a) a “Change of Control” shall not be deemed to have occurred with respect to
(i) KU Learning, L.L.C. or its Affiliates, or (ii) Camden Partners Strategic II,
L.L.C. or its Affiliates (each such group specified in the foregoing clauses (i)
and (ii), an “Existing Group”), solely as a result of any of the following: (v)
such Existing Group being the beneficial owner of shares of the Borrower’s
common stock or preferred stock held by it on the Closing Date; (w) the
conversion of any shares of the Borrower’s Series E Preferred Stock or Series F
Preferred Stock held by such Existing Group; (x) the exercise by such Existing

 

-21-



--------------------------------------------------------------------------------

Group of any pre-emptive rights described in Section 4.6 of the Series E
Preferred Stock Purchase Agreement or Section 4.4 of the Series F Preferred
Stock Purchase Agreement; (y) the issuance to such Existing Group and conversion
by such Existing Group of any additional shares of Series E Preferred Stock or
Series F Preferred Stock received as a dividend pursuant to the Certificate of
Designation for such series of Preferred Stock; or (z) the issuance by the
Borrower, to any board representative of such Existing Group (solely in such
person or persons’ capacity as a director of the Borrower), of grants of common
stock of the Borrower, options to purchase common stock of the Borrower or the
exercise of such options issued to such person or persons.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4 hereof.

 

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements and other documents as shall from time to time
secure or relate to the Obligations, the Hedging Liability, and the Funds
Transfer and Deposit Account Liability or any part thereof.

 

“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit” means either of the Revolving Credit or the Term Credit.

 

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 8.10(i), 8.10(ii)(a), (b), (c) or (d) hereof.

 

-22-



--------------------------------------------------------------------------------

“EBITDA” means, with reference to any period, Net Income for such period plus
the sum of all amounts deducted in arriving at such Net Income amount in respect
of (a) Interest Expense for such period, (b) federal, state, and local income
taxes for the Borrower and its Subsidiaries for such period, (c) depreciation of
fixed assets and amortization of intangible assets for the Borrower and its
Subsidiaries for such period, (d) with respect to the fiscal quarter ended June
30, 2003 only, transaction expenses related to a potential going-private
transaction in an aggregate amount not to exceed $150,000, (e) with respect to
the fiscal quarter ended September 30, 2003 only, a severance expense reserve in
an aggregate amount not to exceed $1,500,000, provided that cash severance
expenses incurred by the Borrower and its Subsidiaries and charged against such
reserve shall be subtracted from EBITDA in the fiscal quarters during which they
are incurred, (f) with respect to the fiscal quarter ended June 30, 2003 only,
write-downs and a reserve for certain discontinued operations and a note
receivable in an aggregate amount not to exceed $5,300,000, and (g) for any
fiscal quarter, non-cash losses in an amount acceptable to the Administrative
Agent resulting from impairment charges arising from the application of SFAS No.
142 or SFAS No. 144, provided that the amount of such charges added pursuant to
this clause (g) for the two consecutive fiscal quarter period ended June 30,
2003 shall be $6,515,079, less (h) interest income and extraordinary gains for
such period.

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries (or as may otherwise be
agreed to from time to time by the Administrative Agent in writing).

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
1.4(b) hereof.

 

-23-



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in Section
9.1 hereof.

 

“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate appearing in Section
1.4(a) hereof.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all cash
payments of principal made or required to be made during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
other than those payments made or required to be made pursuant to Section 1.9
hereof, (b) Interest Expense for such period, (c) cash dividends paid during
such period, and (d) federal, state, and local income taxes paid or payable in
cash by the Borrower and its Subsidiaries during such period; provided that, for
all calculations of the fixed charge coverage ratio pursuant to Section 8.22(d)
for fiscal quarters ending through and including December 31, 2004, (1) cash
payments of principal for the four fiscal quarters then ended shall be deemed by
the parties hereto to be $2,866,135 for the four fiscal quarters ended March 31,
2004, $2,840,033 for the four fiscal quarters ended June 30, 2004, $2,804,589
for the four fiscal quarters ended September 30, 2004, and $2,726,850 for the
four fiscal quarters ended December 31, 2004, and (2) Interest Expense for the
four fiscal quarters then ended shall be deemed by the parties hereto to be
equal to the product of (x) Interest Expense incurred during the period (the
“post-closing period”) from and including the Closing Date through and including
the last day of such period and (y) a fraction, the numerator of which is 365
and the denominator of which is the number of days in such post-closing period.

 

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof,
(b) conducts substantially all of its business outside of the United States of
America, and (c) has substantially all of its assets outside of the United
States of America.

 

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from deposit accounts of the Borrower and/or any Subsidiary now
or hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, and cash management services afforded to the Borrower or any
Subsidiary by any of such Lenders or their Affiliates.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute

 

-24-



--------------------------------------------------------------------------------

of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the U.S. accounting profession), which
are applicable to the circumstances as of the date of determination.

 

“Guarantor” and “Guarantors” mean each direct and indirect Subsidiary of the
Borrower, other than Rocking Horse One, Inc., which entity is specifically
exempted from such definition.

 

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law applicable to any of
the Borrower or any Subsidiary.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Subsidiary,
as the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication) (a)
all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities), (b)
all indebtedness for the deferred purchase price of property or services (other
than trade accounts payable arising in the ordinary course of business which are
not more than sixty (60) days past due), (c) all indebtedness secured by any
Lien upon Property of such Person, whether or not such Person has assumed or
become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money.

 

“Initial Subordinated Debt” means the Subordinated Debt issued by the Borrower
on or about the Closing Date and referred to in Section 7.2(v) hereof, as the
same may be amended, modified, supplemented or restated from time to time in
accordance with the provisions of this Agreement.

 

-25-



--------------------------------------------------------------------------------

“Initial Subordinated Debt Documents” means, collectively, the notes evidencing
the Initial Subordinated Debt, the subordination agreement among the holders of
the Initial Subordinated Debt, the guarantors party thereto and the
Administrative Agent relating thereto, the senior subordinated note agreement
among the Borrower, the guarantors party thereto, and the holders of the Initial
Subordinated Debt relating thereto, and each other instrument or document
delivered thereunder or otherwise in connection therewith.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Period” is defined in Section 1.7 hereof.

 

“L/C Issuer” means the Administrative Agent, or any other Lender requested by
the Borrower and approved by the Administrative Agent in its sole discretion
with respect to any Letter of Credit.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $2,500,000 as reduced pursuant to the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local, applicable to any of the Borrower or any Subsidiary.

 

“Lenders” means and includes Harris Trust and Savings Bank and the other
financial institutions from time to time party to this Agreement, including each
assignee Lender pursuant to Section 13.12 hereof.

 

“Lending Office” is defined in Section 10.4 hereof.

 

“Letter of Credit” is defined in Section 1.3(a) hereof.

 

“LIBOR” is defined in Section 1.4(b) hereof.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” means any Revolving Loan or Term Loan, whether outstanding as a Base Rate
Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

 

-26-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Borrower to perform its
material obligations under any Loan Document or Initial Subordinated Debt
Document or of the Borrower and its Subsidiaries taken as a whole to perform
their material obligations under any Loan Document or Initial Subordinated Debt
Document or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against the Borrower or any Guarantor of any
Loan Document or Initial Subordinated Debt Document or the rights and remedies
of the Administrative Agent and the Lenders thereunder (or, with respect to the
Initial Subordinated Debt Documents, the rights and remedies of the holders of
the Initial Subordinated Debt thereunder) or (ii) the perfection or priority of
any Lien granted under any Collateral Document.

 

“Material Written Audit” means a written audit of such significance that such
audit and the legal, regulatory and financial impacts of such audit and the
legal and regulatory actions likely to result therefrom are reasonably likely to
have a material adverse effect upon the operations, business, Property or
condition (financial or otherwise) of the Borrower or any Subsidiary.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between the Borrower or the relevant Guarantor and the
Administrative Agent relating to such Person’s real property owned as of the
Closing Date and located in the States of New Jersey, Pennsylvania, Illinois,
North Carolina, California and Georgia and any other mortgages or deeds of trust
delivered to the Administrative Agent pursuant to Section 4.3 hereof, as the
same may be amended, modified, supplemented or restated from time to time.

 

“Net Capital Expenditures” means, for any period, Capital Expenditures for such
period less that portion of Capital Expenditures incurred during such period
which is financed through Capital Leases.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, (b) with respect to any Event of Loss of a
Person, cash and cash equivalent proceeds received by or for such Person’s
account (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness

 

-27-



--------------------------------------------------------------------------------

for Borrowed Money by a Person, cash and cash equivalent proceeds received by or
for such Person’s account, net of reasonable legal, underwriting, and other
fees, commissions and expenses incurred as a direct result thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, and (b) the net income (or net loss) of any
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.

 

“Notes” means and includes the Revolving Notes and the Term Notes.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

 

“Participating Interest” is defined in Section 1.3(d) hereof.

 

“Participating Lender” is defined in Section 1.3(d) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 11.6 hereof), such
aggregate percentage shall be calculated by aggregating the separate components
of the Revolver Percentage and Term Loan Percentage, and expressing such
components on a single percentage basis.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Philadelphia School Loan” means the amounts paid by the Borrower for leasehold
improvements at premises leased under a certain Lease Agreement dated May 2,
2000 (as amended by that certain Addendum #1 dated May 2, 2000) between Arsenal
Associates and the Borrower, and subleased by the Borrower to Franklin Towne
Charter High School, Inc.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is

 

-28-



--------------------------------------------------------------------------------

maintained by a member of the Controlled Group for employees of a member of the
Controlled Group or (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 66 2/3% of the sum of the total outstanding
Loans, interests in Letters of Credit, and Unused Revolving Credit Commitments
of the Lenders, provided that, at any time when there are fewer than three
Lenders, “Required Lenders” shall mean all of the Lenders.

 

“Responsible Officer” means the chief executive officer, chief financial
officer, chief operating officer, president or general counsel of the Borrower
or any Guarantor.

 

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and L/C
Obligations then outstanding.

 

“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.2 and 1.3 hereof.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the

 

-29-



--------------------------------------------------------------------------------

Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 attached hereto and made a part hereof, as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof. The
Borrower and the Lenders acknowledge and agree that the Revolving Credit
Commitments of the Lenders aggregate $8,000,000 on the date hereof.

 

“Revolving Credit Termination Date” means February 15, 2009, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.13, 9.2 or 9.3 hereof.

 

“Revolving Loan” is defined in Section 1.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 1.11 hereof.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Security Agreement” means that certain Security Agreement dated the date of
this Agreement among the Borrower and the Guarantors and the Administrative
Agent, as the same may be amended, modified, supplemented or restated from time
to time.

 

“Seller Debt” means that Indebtedness for Borrowed Money evidenced by (i) that
7% Subordinated Note due June 1, 2004, payable by the Borrower to Flint Ridge
Schools, Inc., in the original principal amount of $207,543, (ii) that 7%
Subordinated Note due September 1, 2004, payable by the Borrower to Sypros
Catechis in the original principal amount of $615,000, (iii) that 7%
Subordinated Note payable by the Borrower to Act International, Inc. in the
original principal amount of $136,500, (iv) that 7% Subordinated Note due
February 1, 2005, payable by the Borrower to David Sikes Child Care, Inc. in the
original principal amount of $142,800, (v) that 7% Subordinated Note due July 1,
2005, payable by the Borrower to the Education Block, Inc. in the original
principal amount of $420,000, (vi) that 7% Subordinated Note due April 1, 2004,
payable by Nobel Learning Solutions, L.L.C. to LDLearning.com, Inc. in the
original principal amount of $185,000, (vii) that Amended and Restated 7%
Subordinated Note dated July 1, 2004, payable by Paladin Academy, L.L.C. to
Developmental Resource Center, Inc. in the original principal amount of
$410,000, (viii) that Promissory Note dated June 27, 1989 made by The Rocking
Horse Child Care Centers of America, Inc. in favor of Edward G. Walter, Jr. in
the original principal amount of $350,000, and (ix) Section 10.1(i) of that
certain Stock Purchase Agreement dated as of November 15, 1996 by and between
Renee Goldman, Richard Goldman, Libo Fineberg, certain other individuals, and
Nobel Education Dynamics, Inc.

 

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions approved in writing by the Administrative Agent and the Required
Lenders and is otherwise pursuant to documentation that is, which is in an
amount that is, and which contains interest rates, payment terms, maturities,
amortization schedules, covenants, defaults, remedies and other material terms
that are in form

 

-30-



--------------------------------------------------------------------------------

and substance, in each case satisfactory to the Administrative Agent and the
Required Lenders, including without limitation the Initial Subordinated Debt,
but specifically excluding the Seller Debt.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Term Credit” means the credit facility for the Term Loans described in Section
1.1(a) hereof.

 

“Term Loan” is defined in Section 1.1(a) hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.

 

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Closing Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof. The Borrower and the Lenders acknowledge and agree that the
Term Loan Commitments of the Lenders aggregate $15,000,000 on the date hereof.

 

“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the Term
Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate principal amount of all Term Loans then
outstanding.

 

“Term Note” is defined in Section 1.11 hereof.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, and (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.

 

“Total Funded Debt/EBITDA Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio of Total Funded Debt of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter to EBITDA of the Borrower
and its Subsidiaries for the period of four fiscal quarters then ended.

 

“Total Senior Funded Debt” means, at any time the same is to be determined,
Total Funded Debt at such time minus the principal balance of Subordinated Debt
of the Borrower then outstanding.

 

-31-



--------------------------------------------------------------------------------

“Total Senior Funded Debt/EBITDA Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of Total Senior Funded Debt of the Borrower
and its Subsidiaries as of the last day of such fiscal quarter to EBITDA of the
Borrower and its Subsidiaries for the period of four fiscal quarters then ended.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.

 

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the

 

-32-



--------------------------------------------------------------------------------

desired result being that the criteria for evaluating the financial condition of
the Borrower and its Subsidiaries shall be the same as if such change had not
been made. No delay by the Borrower or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles. Until any such covenant, standard,
or term is amended in accordance with this Section 5.3, financial covenants
shall be computed and determined in accordance with GAAP in effect prior to such
change in accounting principles. Without limiting the generality of the
foregoing, the Borrower shall neither be deemed to be in compliance with any
financial covenant hereunder nor out of compliance with any financial covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in accounting principles
after the date hereof. Should the Borrower elect to change its fiscal year and
fiscal quarter ending dates to dates which are near, but not on, the last days
of the corresponding calendar quarters, then all references in this Agreement or
any other Loan Document to a specific quarter or year ending date occurring on
or after the effective date of such change which are intended to refer to a
fiscal quarter or fiscal year ending date and which refer to a specific calendar
quarter or calendar year ending date (i.e., March 31, June 30, September 30 or
December 31) shall be deemed by the parties hereto, where appropriate in the
context, to refer to the corresponding fiscal quarter or fiscal year ending date
of the Borrower after giving effect to such change.

 

SECTION 6. REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

 

Section 6.1. Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Delaware, has full and adequate power to own its Property and conduct
its business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect.

 

Section 6.2. Subsidiaries. Each Subsidiary is duly organized, validly existing,
and in good standing under the laws of the jurisdiction in which it is
organized, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect. Schedule 6.2 hereto identifies each Subsidiary, the jurisdiction
of its organization, the percentage of issued and outstanding shares of each
class of its capital stock or other equity interests owned by the Borrower and
the other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity

 

-33-



--------------------------------------------------------------------------------

interests indicated on Schedule 6.2 hereto as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or such
Subsidiary free and clear of all Liens other than the Liens granted in favor of
the Administrative Agent pursuant to the Collateral Documents. Except as set
forth on Schedule 6.2 hereto, there are no outstanding commitments or other
obligations of any Subsidiary to issue, and no options, warrants or other rights
of any Person to acquire, any shares of any class of capital stock or other
equity interests of any Subsidiary.

 

Section 6.3. Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, to issue its Notes in
evidence thereof, to grant to the Administrative Agent the Liens described in
the Collateral Documents executed by the Borrower, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Guarantor has full right and authority to enter into the Loan Documents executed
by it, to guarantee the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability, to grant to the Administrative Agent the Liens
described in the Collateral Documents executed by such Person, and to perform
all of its obligations under the Loan Documents executed by it. The Loan
Documents delivered by the Borrower and the Guarantors have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Borrower and the Guarantors enforceable against them
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Guarantor of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Guarantor or any provision of
the organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
the Borrower or any Guarantor, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting the Borrower or any Guarantor
or any of their Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Property of the Borrower or any Guarantor other than the Liens granted in
favor of the Administrative Agent pursuant to the Collateral Documents.

 

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Term Loans to refinance existing Indebtedness for Borrowed Money of the
Borrower; and the Borrower shall use the proceeds of the Revolving Credit to
refinance existing Indebtedness for Borrowed Money of the Borrower, for its
general working capital purposes and for such other legal and proper purposes as
are consistent with all applicable laws. Neither the Borrower nor any Subsidiary
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend

 

-34-



--------------------------------------------------------------------------------

credit to others for the purpose of purchasing or carrying any such margin
stock. Margin stock (as hereinabove defined) constitutes less than 25% of the
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale, pledge or other restriction hereunder.

 

Section 6.5. Financial Reports. The consolidated balance sheet of the Borrower
and its Subsidiaries as at June 30, 2003 and the related consolidated statements
of income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of BDO Seidman LLP, independent
public accountants, and the unaudited interim consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2003 and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the six months then ended, heretofore
furnished to the Administrative Agent and the Lenders, fairly present in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis (subject, in the case of the unaudited statements, to normal
year-end adjustments that are not expected to be material). Except as set forth
on Schedule 6.5 hereto, neither the Borrower nor any Subsidiary had, as of the
respective ending dates of the financial statements referred to above,
contingent liabilities which were material to it other than as indicated on such
financial statements.

 

Section 6.6. No Material Adverse Change. Except as set forth on Schedule 6.6
hereto, since June 30, 2003, there has been no change in the condition
(financial or otherwise) of the Borrower or any Subsidiary except those
occurring in the ordinary course of business, none of which individually or in
the aggregate have been materially adverse.

 

Section 6.7. Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Borrower only
represents that the same were prepared on the basis of information and estimates
the Borrower believed to be reasonable at the time of such projection.

 

Section 6.8. Trademarks, Franchises, and Licenses. Except as set forth on
Schedule 6.8 hereto, the Borrower and its Subsidiaries own, possess, or have the
right to use all necessary patents, licenses, franchises, trademarks, trade
names, trade styles, copyrights, trade secrets, know how, and confidential
commercial and proprietary information to conduct their businesses as now
conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person.

 

Section 6.9. Governmental Authority and Licensing. Except as set forth on
Schedule 6.9 hereto, the Borrower and its Subsidiaries have received all
licenses, permits, and approvals of all federal, state, and local governmental
authorities, if any, necessary to conduct their businesses, in

 

-35-



--------------------------------------------------------------------------------

each case where the failure to obtain or maintain the same could reasonably be
expected to have a Material Adverse Effect. No investigation or proceeding
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any license, permit or approval is pending or, to the
knowledge of the Borrower, threatened, except for any such revocation or denial
which could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for sales of
assets in the ordinary course of business), subject to no Liens other than such
thereof as are permitted by Section 8.8 hereof and other Liens the holder of
which has agreed to release and discharge as set forth in the payoff letter
described in Section 7.2(s) hereof.

 

Section 6.11. Litigation and Other Controversies. Except as set forth on
Schedule 6.11 hereto, there is no litigation or governmental or arbitration
proceeding or labor controversy pending, nor to the knowledge of any Responsible
Officer of the Borrower threatened, against the Borrower or any Subsidiary or
any of their Property which if adversely determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 6.12. Taxes. Except as set forth on Schedule 6.12 hereto, all tax
returns required to be filed by the Borrower or any Subsidiary in any
jurisdiction have, in fact, been filed, and all taxes, assessments, fees, and
other governmental charges upon the Borrower or any Subsidiary or upon any of
its Property, income or franchises, which are shown to be due and payable in
such returns, have been paid, except such taxes, assessments, fees and
governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided. The Borrower does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts. Adequate provisions in accordance
with GAAP for taxes on the books of the Borrower and each Subsidiary have been
made for all open years, and for its current fiscal period.

 

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Subsidiary of any Loan Document, except for such approvals which have been
obtained on or prior to the Closing Date and remain in full force and effect.

 

Section 6.14. Affiliate Transactions. Except as set forth on Schedule 6.14
hereto, neither the Borrower nor any Subsidiary is a party to any contracts or
agreements with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other, except for
compensation agreements with officers and directors approved by the compensation
committee of the Borrower’s board of directors.

 

-36-



--------------------------------------------------------------------------------

Section 6.15. Investment Company; Public Utility Holding Company. Neither the
Borrower nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or a “public utility holding company” within the meaning of
the Public Utility Holding Company Act of 1935, as amended.

 

Section 6.16. ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of and is,
along with each of their Employee Benefit Plans (and each related trust,
insurance contract or fund), in compliance in all material respects with ERISA
and the Code to the extent applicable to it and has not incurred any liability
to the PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA. Except as set forth on Schedule 6.16
hereto, neither the Borrower nor any Subsidiary has any contingent liabilities
with respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA.

 

Section 6.17. Compliance with Laws. (a) Except as set forth on Schedule 6.17(a)
hereto, the Borrower and its Subsidiaries are in compliance with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their Property or business operations (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, and laws and regulations establishing
quality criteria and standards for air, water, land and toxic or hazardous
wastes and substances), where any such non-compliance, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(b) Without limiting the representations and warranties set forth in Section
6.17(a) above, except (A) as set forth on Schedule 6.17(b) hereto and (B) for
such other matters, individually or in the aggregate, which could not reasonably
be expected to result in a Material Adverse Effect, the Borrower represents and
warrants that: (i) the Borrower and its Subsidiaries, and each of the Premises,
comply in all material respects with all applicable Environmental Laws; (ii) the
Borrower and its Subsidiaries have obtained all governmental approvals required
for their operations and each of the Premises by any applicable Environmental
Law; (iii) the Borrower and its Subsidiaries have not, and the Borrower has no
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, about, or off any of the Premises in
any material quantity and, to the knowledge of the Borrower, none of the
Premises are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property; (iv)
to Borrower’s knowledge, none of the Premises contain and have contained any:
(1) underground storage tank, (2) material amounts of asbestos containing
building material, (3) landfills or dumps, (4) hazardous waste management
facility as defined pursuant to RCRA or any comparable state law, or (5) site on
or nominated for the National Priority List promulgated pursuant to CERCLA or
any state remedial priority list promulgated or published pursuant to any
comparable state law; (v) the Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Premises; (vi) the Borrower and its Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law;

 

-37-



--------------------------------------------------------------------------------

(vii) the Borrower and its Subsidiaries are not subject to, have no notice or
knowledge of and are not required to give any notice of any Environmental Claim
involving the Borrower or any Subsidiary or any of the Premises, and there are
no conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for an Environmental Claim against the Borrower or
any Subsidiary or such Premises; (viii) none of the Premises are subject to any,
and the Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Premises in connection with any (1)
Environmental Law or (2) Release, threatened Release or disposal of a Hazardous
Material; and (ix) there are no conditions or circumstances at any of the
Premises which pose an unreasonable risk to the environment or the health or
safety of Persons.

 

Section 6.18. Other Agreements. Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default if uncured could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.19. Solvency. The Borrower and each Guarantor are solvent, able to pay
their debts as they become due, and have sufficient capital to carry on their
business and all businesses in which they are about to engage.

 

Section 6.20. No Broker Fees. Except as set forth on Schedule 6.20 hereto, no
broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated thereby; and the Borrower hereby agrees to
indemnify the Administrative Agent and the Lenders against, and agree that they
will hold the Administrative Agent and the Lenders harmless from, any claim,
demand, or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable attorneys’ fees) arising in connection with any such claim, demand,
or liability.

 

Section 6.21. No Default. No Default or Event of Default has occurred and is
continuing.

 

SECTION 7. CONDITIONS PRECEDENT.

 

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

 

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

 

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of said time, except to the extent the same expressly relate to an earlier date;

 

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

 

-38-



--------------------------------------------------------------------------------

(c) in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 1.6 hereof, in the case of the issuance of any Letter
of Credit the L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1 hereof,
and, in the case of an extension or increase in the amount of a Letter of
Credit, a written request therefor in a form acceptable to the L/C Issuer
together with fees called for by Section 2.1 hereof; and

 

(d) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section.

 

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

 

(a) the Administrative Agent shall have received for each Lender this Agreement
duly executed by the Borrower and the Guarantors, and the Lenders;

 

(b) the Administrative Agent shall have received for each Lender such Lender’s
duly executed Notes of the Borrower dated the date hereof and otherwise in
compliance with the provisions of Section 1.11 hereof;

 

(c) the Administrative Agent shall have received the Mortgages, Assignment of
Leases (with respect to those properties agreed upon between the Administrative
Agent and the Borrower) and Security Agreement duly executed by the Borrower and
the Guarantors, as appropriate, together with (i) original stock certificates or
other similar instruments or securities representing all of the issued and
outstanding shares of capital stock or other equity interests in each Subsidiary
(66% of such capital stock in the case of any Foreign Subsidiary as provided in
Section 4.2 hereof) as of the Closing Date, (ii) stock powers for the Collateral
consisting of the stock or other equity interest in each Subsidiary executed in
blank and undated, (iii) UCC financing statements to be filed against the
Borrower and each Guarantor, as debtor, in favor of the Administrative Agent, as
secured party, (iv) patent, trademark, and copyright collateral agreements to
the extent requested by the Administrative Agent, and (v) deposit account,
securities account, and commodity account control agreements to the extent
requested by the Administrative Agent;

 

(d) the Administrative Agent shall have received evidence of insurance required
to be maintained under the Loan Documents, naming the Administrative Agent as
mortgagee and loss payee;

 

-39-



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received for each Lender copies of the
Borrower’s and each Guarantor’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary;

 

(f) the Administrative Agent shall have received for each Lender copies of
resolutions of the Borrower’s and each Guarantor’s Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Guarantor’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;

 

(g) the Administrative Agent shall have received for each Lender copies of the
certificates of good standing for the Borrower and each Guarantor (dated no
earlier than 30 days prior to the date hereof) from the office of the secretary
of the state of its incorporation or organization and of each state in which it
is qualified to do business as a foreign corporation or organization;

 

(h) the Administrative Agent shall have received for each Lender a list of the
Borrower’s Authorized Representatives;

 

(i) the Administrative Agent shall have received the initial fees called for by
Section 2.1(c) hereof;

 

(j) the Administrative Agent shall have received mortgagee’s title insurance
policies (or prepaid binding commitments therefor) in form and substance
acceptable to the Administrative Agent from a title insurance company or
companies acceptable to the Administrative Agent in an aggregate amount
acceptable to the Administrative Agent insuring the Liens of the Mortgages to be
valid first priority Liens subject to no defects or objections which are
unacceptable to the Administrative Agent, together with such endorsements as the
Administrative Agent may require;

 

(k) the Administrative Agent shall have received copies of any existing surveys
in the possession of the Borrower or any of its Subsidiaries with respect to
each parcel of real property subject to the Lien of the Mortgages;

 

(l) the Administrative Agent shall have received copies of any existing
environmental reports in the possession of the Borrower or any of its
Subsidiaries with respect to each parcel of real property subject to the Lien of
the Mortgages.

 

(m) the Administrative Agent shall have received copies of any existing
appraisals in the possession of the Borrower or any of its Subsidiaries with
respect to each parcel of real property subject to the Lien of the Mortgages.

 

-40-



--------------------------------------------------------------------------------

(n) The Administrative Agent shall have received an environmental checklist duly
completed by the Borrower on the Administrative Agent’s form with respect to all
real property owned by the Borrower or any of its Subsidiaries other than the
properties located in Alpharetta, Georgia and Northfield, New Jersey for which
Phase I environmental assessments have been delivered to the Administrative
Agent;

 

(o) the Administrative Agent shall have received a flood hazard evaluation
report acceptable in form and substance to it with respect to each parcel of
real property subject to the Lien of the Mortgages;

 

(p) [reserved];

 

(q) each Lender shall have received such evaluations and certifications as it
may reasonably require (including the results of a collateral audit and a
compliance certificate in the form of Exhibit E hereto showing compliance with
the financial covenants set forth herein as of December 31, 2003) in order to
satisfy itself as to the value of the Collateral, the financial condition of the
Borrower and the Guarantors, and the lack of material contingent liabilities of
the Borrower and the Guarantors;

 

(r) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;

 

(s) the Administrative Agent shall have received pay-off and lien release
letters from secured creditors of the Borrower and each Guarantor setting forth,
among other things, the total amount of indebtedness outstanding and owing to
them (or outstanding letters of credit issued for the account of the Borrower or
any Guarantor) and containing an undertaking to cause to be delivered to the
Administrative Agent UCC termination statements and any other lien release
instruments necessary to release their Liens on the assets of the Borrower and
each Guarantor, which pay-off and lien release letters shall be in form and
substance acceptable to the Administrative Agent, and the proceeds of the
initial Credit Event shall be sufficient to, and shall be directed by the
Borrower to, fully repay all such indebtedness;

 

(t) the Administrative Agent shall have received for each Lender the favorable
written opinion of counsel to the Borrower and each Guarantor, in form and
substance satisfactory to the Administrative Agent;

 

(u) the Administrative Agent and its counsel shall have reviewed and shall be
satisfied with all pending and threatened litigation involving the Borrower and
the Guarantors;

 

(v) the Borrower’s shall have received proceeds from the issuance to Mollusk
Holdings, L.L.C. and Blesbok LLC of Subordinated Debt in an aggregate principal
amount of not less than $10,000,000, with all required principal payments
thereunder to

 

-41-



--------------------------------------------------------------------------------

be set at a date not less than 180 days after the later of the Revolving Credit
Termination Date and the final maturity date of the Term Loans, and all other
terms of such Subordinated Debt, including without limitation all covenants and
defaults and the terms pursuant to which such Subordinated Debt is subordinated
to the Obligations, Hedging Liability and Funds Transfer and Deposit Account
Liability, to be acceptable to the Administrative Agent;

 

(w) the Administrative Agent shall have received a copy, certified by the
Borrower as true and correct, of all documents evidencing the Seller Debt and
the Philadelphia School Loan;

 

(x) the Administrative Agent shall have received evidence satisfactory to it
that (i) EBITDA for the twelve months ending on December 31, 2003, was not less
than $11,000,000; (ii) the Total Funded Debt/EBITDA Ratio, measured based on
Total Funded Debt projected to be outstanding after giving effect to the initial
Credit Extension and EBITDA for the four fiscal quarters ended on December 31,
2003, will be less than 2.50 to 1.0 and (iii) the Total Senior Funded
Debt/EBITDA Ratio, measured based on Total Senior Funded Debt projected to be
outstanding after giving effect to the initial Credit Extension and EBITDA for
the four fiscal quarters ended on December 31, 2003, will be less than 1.75 to
1.0: and

 

(y) the Administrative Agent shall have received for the account of the Lenders
such other agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.

 

SECTION 8. COVENANTS.

 

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

 

Section 8.1. Maintenance of Business. The Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except as otherwise provided
in Section 8.10(ii)(b) hereof. The Borrower shall, and shall cause each
Subsidiary to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause each
Subsidiary to, maintain, preserve, and keep its property, plant, and equipment
in good repair, working order and condition (ordinary wear and tear excepted),
and shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained, except to the extent
that, in the reasonable business judgment of such Person, any such Property is
no longer necessary for the proper conduct of the business of such Person.

 

-42-



--------------------------------------------------------------------------------

Section 8.3. Taxes and Assessments. The Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

 

Section 8.4. Insurance. The Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with good and responsible
insurance companies, all insurable Property owned by it which is of a character
usually insured by Persons similarly situated and operating like Properties
against loss or damage from such hazards and risks, and in such amounts, as are
insured by Persons similarly situated and operating like Properties; and the
Borrower shall insure, and shall cause each Subsidiary to insure, such other
hazards and risks (including, without limitation, business interruption, and
general liability risks) with good and responsible insurance companies as and to
the extent usually insured by Persons similarly situated and conducting similar
businesses. The Borrower shall in any event maintain, and cause each Subsidiary
to maintain, insurance on the Collateral to the extent required by the
Collateral Documents. The Borrower shall, upon the request of the Administrative
Agent, furnish to the Administrative Agent and the Lenders a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section.

 

Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each Lender and each of their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:

 

(a) as soon as available, and in any event within 30 days after the last day of
each calendar month other than the last calendar month of each fiscal quarter,
and in any event within 45 days after the last day of the last calendar month of
each fiscal quarter (including, without limitation, the last calendar month of
each fiscal year), a copy of the consolidated balance sheet of the Borrower and
its Subsidiaries as of the last day of such month and the consolidated
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the month and for the fiscal year-to-date period then ended,
each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year and a comparison to
budget, prepared by the Borrower in accordance with GAAP (subject to the absence
of footnote disclosures and year-end audit adjustments) and certified to by its
chief financial officer or another officer of the Borrower acceptable to the
Administrative Agent;

 

(b) as soon as available, and in any event within 90 days after the last day of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its Subsidiaries as of the last day of the fiscal year then
ended and the consolidated statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in

 

-43-



--------------------------------------------------------------------------------

reasonable detail showing in comparative form the figures for the previous
fiscal year and a comparison to budget, accompanied in the case of the
consolidated financial statements by an unqualified opinion of BDO Seidman LLP
or another firm of independent public accountants of recognized national
standing, selected by the Borrower and reasonably satisfactory to the
Administrative Agent and the Required Lenders, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

 

(c) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

 

(d) promptly after the sending or filing thereof, copies of each regular,
periodic or special report, registration statement or prospectus (including all
proxy statements, Form 10-K, Form 10-Q and Form 8-K reports) filed by the
Borrower or any Subsidiary with any securities exchange or the Securities and
Exchange Commission or any successor agency;

 

(e) promptly after receipt thereof, a copy of each Material Written Audit made
by any regulatory agency of the books and records of the Borrower or any
Subsidiary or of notice of any material noncompliance with any applicable law,
regulation or guideline relating to the Borrower or any Subsidiary, or its
business;

 

(f) as soon as available, and in any event within 30 days after to the start of
each fiscal year of the Borrower, a copy of the Borrower’s consolidated business
plan for such fiscal year, such business plan to show the Borrower’s projected
consolidated revenues, expenses and balance sheet on a month-by-month basis,
such business plan to be in reasonable detail prepared by the Borrower and in
form satisfactory to the Administrative Agent and the Required Lenders (which
shall include a summary of all assumptions made in preparing such business
plan);

 

(g) notice of any Change of Control;

 

(h) promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of the Borrower, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or (ii) the occurrence of any Default or Event of Default
hereunder; and

 

-44-



--------------------------------------------------------------------------------

(i) with each of the financial statements furnished to the Lenders pursuant to
subsection (b) above and with each of the monthly financial statements for the
last month in each fiscal quarter furnished to the Lenders pursuant to
subsection (a) above, a written certificate in the form attached hereto as
Exhibit E signed by the chief financial officer of the Borrower or another
officer of the Borrower acceptable to the Administrative Agent to the effect
that to the best of such officer’s knowledge and belief no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by the Borrower or any Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.22 hereof.

 

The financial statements delivered pursuant to subsections (a) and (b) above
shall, among other things, reflect all contingent liabilities of the Borrower or
any Subsidiary existing at the end of the relevant period covered thereby which
are material to the Borrower or any Subsidiary.

 

Section 8.6. Inspection. The Borrower shall, and shall cause each Subsidiary to,
permit the Administrative Agent, each Lender, and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision the Borrower hereby
authorizes such accountants to discuss with the Administrative Agent and such
Lenders the finances and affairs of the Borrower and its Subsidiaries) at such
reasonable times and intervals as the Administrative Agent or any such Lender
may designate and, so long as no Default or Event of Default exists, with
reasonable prior notice to the Borrower.

 

Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall it
permit any Subsidiary to, issue, incur, assume, create or have outstanding any
Indebtedness for Borrowed Money, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or supply funds thereto or invest therein or otherwise assure a creditor of
another against loss, or apply for or become liable to the issuer of a letter of
credit which supports an obligation of another, or subordinate any claim or
demand it may have to the claim or demand of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:

 

(a) the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability of the Borrower and its Subsidiaries owing to the Administrative Agent
and the Lenders (and their Affiliates);

 

(b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $2,000,000 in the
aggregate at any one time outstanding;

 

-45-



--------------------------------------------------------------------------------

(c) obligations of the Borrower arising out of one interest rate hedging
agreement entered into with one of the Lenders or another financial institution
reasonably acceptable to the Administrative Agent, all on terms and conditions
reasonably acceptable to the Administrative Agent;

 

(d) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

 

(e) intercompany advances from time to time owing by any Subsidiary which is a
Guarantor to the Borrower or another Subsidiary which is a Guarantor or by the
Borrower to a Subsidiary which is a Guarantor in the ordinary course of
business;

 

(f) Subordinated Debt in a principal amount not to exceed $10,000,000 in the
aggregate on the Closing Date, as reduced by permitted payments thereon;

 

(g) the Seller Debt in a principal amount not to exceed $478,706 in the
aggregate on the Closing Date, as reduced by permitted payments thereon;

 

(h) the guaranties described in Schedule 8.7 and outstanding on the Closing
Date, together with additional guaranties entered into for similar purposes and
reasonably acceptable in form, substance and amount to the Administrative Agent;

 

(i) obligations of the Borrower with respect to letters of credit issued by
Fleet National Bank in an aggregate outstanding stated amount of $735,672.86 on
the Closing Date, as reduced by any terminations of or permanent reductions in
the stated amount of any such letters of credit; and

 

(j) unsecured indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $200,000 in the aggregate
at any one time outstanding.

 

Section 8.8. Liens. The Borrower shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

 

-46-



--------------------------------------------------------------------------------

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

 

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of $500,000 at any one time outstanding;

 

(d) Liens on equipment of the Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 8.7(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Subsidiary other than the respective Property so acquired, and
the principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;

 

(e) any interest or title of a lessor under any operating lease;

 

(f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary and all
encumbrances reflected on Schedule B of those policies of title insurance
provided to the Administrative Agent in connection with the Mortgages;

 

(g) Liens granted to Fleet National Bank on cash collateral securing the
obligations described in Section 8.7(i) hereof, provided that the aggregate
amount of cash collateral pledged to support such obligations shall not at any
time exceed the lesser of 105% of the amount set forth in Section 8.7(i) hereof
or 105% of the then-current aggregate stated amount of such letters of credit;

 

(h) Liens granted in favor of Kings Grant Shops, LLC in certain Property of the
Borrower and its Subsidiaries listed on Exhibit “A” to a UCC-1 filing dated June
20, 2001 with the County Clerk of Burlington County, New Jersey;

 

(i) Liens granted in favor of EAB Leasing Corp. on Property of the Borrower and
its Subsidiaries to secure an equipment lease, provided that, within 60 days
after the Closing Date and without the expenditure by the Borrower and its
Subsidiaries of more than $1,500,000, either (x) the holder of such Liens has
agreed in writing to modify their scope so that the Property encumbered thereby
shall not extend beyond the leased

 

-47-



--------------------------------------------------------------------------------

equipment and certain proceeds thereof acceptable to the Administrative Agent
and has filed a UCC amendment reflecting such modification in all necessary
jurisdictions, or (y) such Liens have been terminated and released by the holder
thereof; and

 

(j) Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.

 

Section 8.9. Investments, Acquisitions, Loans and Advances. The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, make, retain
or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to (other than for travel
advances and other similar cash advances made to employees in the ordinary
course of business), any other Person, or acquire all or any substantial part of
the assets or business of any other Person or division thereof; provided,
however, that the foregoing shall not apply to nor operate to prevent:

 

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

 

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

 

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

 

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

 

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

 

(f) the Borrower’s and its Subsidiaries’ investments existing on the Closing
Date in their Subsidiaries which are not Guarantors, and the Borrower’s
investments from time to time in its Subsidiaries which are Guarantors, and
investments made from time to time by a Subsidiary in or more of its
Subsidiaries which are Guarantors;

 

(g) intercompany advances made from time to time by the Borrower or a Subsidiary
to another Subsidiary which is a Guarantor or by a Subsidiary to the Borrower in
the ordinary course of business;

 

-48-



--------------------------------------------------------------------------------

(h) the Philadelphia School Loan, in an aggregate principal amount not to exceed
the amount outstanding on the Closing Date; and

 

(i) the Borrower’s existing investment on the Closing Date in Rocking Horse One,
Inc., plus additional investments in Rocking Horse One, Inc. in an aggregate
amount after the Closing Date not to exceed $50,000;

 

(j) the Borrower’s existing investment on the Closing Date in convertible debt
of Total Education Solutions, Inc. (“TES”) in an original aggregate principal
amount of $2,500,000, together with an equity investment arising from the
exercise of warrants currently held by the Borrower for the issuance of 10,000
shares of common stock of TES, provided that the consideration tendered by the
Borrower for the exercise of such warrants shall not exceed $100 in the
aggregate;

 

(k) the Borrower’s existing 19.99% equity interest on the Closing Date in The
Sagemont School, L.C.; and

 

(l) other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $200,000 in the aggregate
at any one time outstanding.

 

In determining the amount of investments, loans, and advances permitted under
this Section, investments shall always be taken at the original cost thereof
(regardless of any subsequent appreciation or depreciation therein), and loans
and advances shall be taken at the principal amount thereof then remaining
unpaid.

 

Section 8.10. Mergers, Consolidations and Sales. The Borrower shall not, nor
shall it permit any Subsidiary to, be a party to any merger or consolidation, or
sell, transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, however, that (i) this Section shall
not apply to nor operate to prevent the sale or lease of inventory in the
ordinary course of business, and (ii) so long as no Default or Event of Default
exists (except as otherwise permitted by the Security Agreement) this Section
shall not apply to nor operate to prevent:

 

(a) the sale, transfer, lease or other disposition of Property of the Borrower
and its Subsidiaries which are Guarantors to one another in the ordinary course
of its business;

 

(b) the merger of any Subsidiary with and into the Borrower or any other
Subsidiary which is a Guarantor, provided that, (i) in the case of any merger
involving the Borrower, the Borrower is the corporation surviving the merger,
and (ii) no Subsidiary may merge into a Subsidiary which is not a Wholly-owned
Subsidiary;

 

-49-



--------------------------------------------------------------------------------

(c) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

 

(d) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business;

 

(e) the sale, transfer or other disposition of any real property that is listed
on Schedule 8.10 hereto; and

 

(f) the sale, transfer, lease or other disposition of Property of the Borrower
or any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Subsidiaries not
more than $500,000 during any fiscal year of the Borrower.

 

Section 8.11. Maintenance of Subsidiaries. The Borrower shall not assign, sell
or transfer, nor shall it permit any Subsidiary to issue, assign, sell or
transfer, any shares of capital stock or other equity interests of a Subsidiary;
provided, however, that the foregoing shall not operate to prevent (a) Liens on
the capital stock or other equity interests of Subsidiaries granted to the
Administrative Agent pursuant to the Collateral Documents, (b) the issuance,
sale, and transfer to any person of any shares of capital stock of a Subsidiary
solely for the purpose of qualifying, and to the extent legally necessary to
qualify, such person as a director of such Subsidiary, and (c) any transaction
permitted by Section 8.10(ii)(b) above.

 

Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants (including, without limitation, those
Warrants issued pursuant to, and as defined in, that Investment Agreement dated
as of June 30, 1998, as amended by a First Amendment thereto dated as of May 24,
2001), options, or similar instruments to acquire the same; provided, however,
that the foregoing shall not operate to prevent (i) the making of dividends or
distributions by any Subsidiary to the Borrower, (ii) provided that no Default
or Event of Default exists before or after giving effect thereto, the payment of
cash dividends on the Borrower’s Series A Preferred Stock at a rate not
exceeding the rate in effect on the Closing Date, and in any event not to exceed
$85,000 in the aggregate during any fiscal year, (iii) the making of dividends
or distributions by the Borrower on any series of its preferred stock solely in
the form of the issuance of additional shares of such series of preferred stock,
or (iv) the acceptance by the Borrower of shares of its capital stock (or all or
any portion off a warrant to purchase shares of its capital stock) in
satisfaction of the exercise price of any warrant to acquire its shares.

 

Section 8.13. ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against

 

-50-



--------------------------------------------------------------------------------

any of its Property. The Borrower shall, and shall cause each Subsidiary to,
promptly notify the Administrative Agent and each Lender of: (a) the occurrence
of any reportable event (as defined in ERISA) with respect to a Plan, (b)
receipt of any notice from the PBGC of its intention to seek termination of any
Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Subsidiary of
any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.

 

Section 8.14. Compliance with Laws. (a) The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all
federal, state, and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

 

(b) Without limiting the agreements set forth in Section 8.14(a) above, the
Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect: (i) comply in
all material respects with, and maintain each of the Premises in compliance in
all material respects with, all applicable Environmental Laws; (ii) require that
each tenant and subtenant, if any, of any of the Premises or any part thereof
comply in all material respects with all Environmental Laws applicable to such
Premises or part thereof; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
operations at each of the Premises; (iv) cure any material violation by it or at
any of the Premises of Environmental Laws applicable to such Premises or any
part thereof; (v) not allow the presence or operation at any of the Premises of
any (1) landfill or dump or (2) hazardous waste management facility or solid
waste disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in de minimis amounts; (vii) within 10 Business Days
notify the Administrative Agent in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with the
Borrower or any Subsidiary or any of the Premises: (1) any material liability
for response or corrective action, natural resource damage or other harm
pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material; (4)
any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any governmental authority as set forth in a deed
or other instrument affecting the Borrower’s or any Subsidiary’s interest
therein;

 

-51-



--------------------------------------------------------------------------------

(x) promptly provide or otherwise make available to the Administrative Agent any
reasonably requested environmental record concerning the Premises which the
Borrower or any Subsidiary possesses or can reasonably obtain; and (xi) perform,
satisfy, and implement any operation or maintenance actions required by any
governmental authority or Environmental Law, or included in any no further
action letter or covenant not to sue issued by any governmental authority under
any Environmental Law.

 

Section 8.15. Burdensome Contracts With Affiliates. Except for the contracts,
agreements or arrangements described on Schedule 6.14 hereto, the Borrower shall
not, nor shall it permit any Subsidiary to, enter into any contract, agreement
or business arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other, except for compensation agreements with officers and directors approved
by the compensation committee or audit committee of the Borrower’s board of
directors (or any other committee of the Borrower’s board of directors comprised
entirely of independent directors).

 

Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrower and its
Subsidiaries ends on June 30 of each year; and the Borrower shall not, nor shall
it permit any Subsidiary to, change its fiscal year or the corresponding fiscal
quarters from their present basis; provided, however, that the Borrower may
change such fiscal year to end on the last Saturday prior to June 30 of each
year, with corresponding changes to its fiscal quarter ending dates.

 

Section 8.17. Formation of Subsidiaries. Promptly upon the formation of any
Subsidiary, the Borrower shall provide the Administrative Agent and the Lenders
notice thereof and timely comply with the requirements of Section 4 hereof (at
which time Schedule 6.2 shall be deemed amended to include reference to such
Subsidiary).

 

Section 8.18. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date (provided, however, that the Borrower
may engage in any business or activity conducted by a Subsidiary as of the
Closing Date following any merger of such Subsidiary into the Borrower pursuant
to Section 8.10(b)).

 

Section 8.19. Use of Proceeds. The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.

 

Section 8.20. No Restrictions. Except as provided herein, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary (other
than any such restriction in a Capital Lease restricting

 

-52-



--------------------------------------------------------------------------------

the transfer of the property leased by the Borrower or such Subsidiary
thereunder) or (e) guarantee the Obligations and/or grant Liens on its assets to
the Administrative Agent as required by the Loan Documents.

 

Section 8.21. Subordinated Debt and Seller Debt. The Borrower shall not, nor
shall it permit any Subsidiary to, (a) amend or modify any of the terms or
conditions relating to the Seller Debt, (b) make any voluntary prepayment of
Subordinated Debt or the Seller Debt or effect any voluntary redemption thereof,
or (c) make any payment on account of Subordinated Debt or the Seller Debt which
is prohibited under the terms of any instrument or agreement (if any)
subordinating the same to the Obligations. Notwithstanding the foregoing, the
Borrower may refinance any Subordinated Debt, provided that (i) the replacement
Subordinated Debt is an amount equal to or less than the debt refinanced, and
(ii) the replacement Subordinated Debt is with a lender or purchaser acceptable
to the Administrative Agent and otherwise meets the criteria set forth in the
definition of “Subordinated Debt” herein.

 

The Borrower shall not, nor shall it permit any Subsidiary to, without the prior
written consent of the Administrative Agent, agree to any amendment,
modification or supplement to the Subordinated Debt or the legal documents
governing the terms thereof (including, without limitation, the terms of any
subordination agreement relating thereto) the effect of which is to (i) increase
the maximum principal amount of the Subordinated Debt (unless such increase does
not increase the amount of cash interest expense or other debt service
associated with the Subordinated Debt payable prior to repayment in full of the
Obligations), (ii) increase the rate of interest on any fees or premium payable
on any of the Subordinated Debt (unless such increase does not increase the
amount of cash interest expense or other debt service associated with the
Subordinated Debt payable prior to repayment in full of the Obligations), (iii)
change any date upon which any payments of principal or interest on the
Subordinated Debt are due to an earlier date, (iv) add or make more restrictive
any event of default or any covenant with respect to the Subordinated Debt, (v)
change the final maturity date of any Subordinated Debt to a date that is
earlier than the date which is 120 days after the maturity date of the
Obligations, (vi) take any liens or security interests in assets of the Borrower
or any Subsidiary or any other assets securing the Obligations, (vii) alter the
subordination provisions with respect to any Subordinated Debt, including,
without limitation, subordinating the Subordinated Debt to any other debt,
(viii) change any redemption or prepayment provisions of the Subordinated Debt
to an earlier date or add any additional events requiring such redemption or
prepayment, or (ix) change or amend any other term of the legal documents
governing the terms of the Subordinated Debt (including, without limitation, the
terms of any subordination agreement relating thereto) if such change or
amendment would result in an Event of Default.

 

-53-



--------------------------------------------------------------------------------

Section 8.22. Financial Covenants. (a) Total Funded Debt/EBITDA Ratio. The
Borrower shall not, as of the last day of each fiscal quarter of the Borrower
ending during the periods set forth below, permit the Total Funded Debt/EBITDA
Ratio to be greater than the corresponding ratio set forth opposite such period:

 

FOUR FISCAL QUARTER PERIODS ENDING

--------------------------------------------------------------------------------

   TOTAL FUNDED DEBT/EBITDA
RATIO SHALL NOT BE GREATER  THAN:


--------------------------------------------------------------------------------

Closing Date through June 29, 2004

   2.75 to 1.0

June 30, 2004 through June 29, 2005

   2.40 to 1.0

June 30, 2005 through June 29, 2006

   2.10 to 1.0

June 30, 2006 through June 29, 2007

   1.80 to 1.0

June 30, 2007 and at all times thereafter

   1.50 TO 1.0

 

(b) Total Senior Funded Debt/EBITDA Ratio. The Borrower shall not, as of the
last day of each fiscal quarter of the Borrower ending during the periods set
forth below, permit the Total Senior Funded Debt/EBITDA Ratio to be greater than
the corresponding ratio set forth opposite such period:

 

FOUR FISCAL QUARTER PERIODS ENDING

--------------------------------------------------------------------------------

  

TOTAL SENIOR FUNDED DEBT/EBITDA

RATIO SHALL NOT BE GREATER THAN:

--------------------------------------------------------------------------------

Closing Date through June 29, 2004

   2.00 to 1.0

June 30, 2004 through June 29, 2005

   1.60 to 1.0

June 30, 2005 through June 29, 2006

   1.35 to 1.0

June 30, 2006 through June 29, 2007

   1.15 to 1.0

June 30, 2007 and at times thereafter

   1.00 to 1.0

 

(c) Minimum EBITDA. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during the periods set forth below, permit EBITDA
for the four fiscal quarters of the Borrower ending on such day to be less than
the corresponding amount set forth opposite such day:

 

FOUR FISCAL QUARTER PERIODS ENDING

--------------------------------------------------------------------------------

   MINIMUM FOUR FISCAL
QUARTER EBITDA


--------------------------------------------------------------------------------

December 31, 2003 through June 30, 2004

   $ 11,000,000

July 1, 2004 through September 30, 2004

   $ 11,250,000

October 1, 2004 through December 31, 2004

   $ 11,500,000

January 1, 2005 through June 30, 2005

   $ 12,000,000

July 1, 2005 through December 31, 2005

   $ 12,500,000

January 1, 2006 through June 30, 2006

   $ 13,000,000

July 1, 2006 through December 31, 2006

   $ 13,500,000

January 1, 2007 and at all times thereafter

   $ 14,000,000

 

-54-



--------------------------------------------------------------------------------

(d) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
the Borrower, the Borrower shall maintain a ratio of (a) EBITDA for the four
fiscal quarters of the Borrower then ended, less Net Capital Expenditures for
such four fiscal quarters, to (b) Fixed Charges for the same four fiscal
quarters then ended of not less than 1.10 to 1.0 for all four fiscal quarter
periods ending on or before June 30, 2005, and 1.15 to 1.0 for all four fiscal
quarter periods thereafter.

 

(e) Capital Expenditures. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, incur Capital Expenditures (net of any such Capital
Expenditures to the extent financed from the Net Cash Proceeds of an Event of
Loss) in an amount in excess, during any fiscal year of the Borrower, of the
amount set forth opposite such fiscal year below:

 

FISCAL YEAR

--------------------------------------------------------------------------------

   MAXIMUM CAPITAL
EXPENDITURES


--------------------------------------------------------------------------------

2004

   $ 6,000,000

2005

   $ 6,500,000

2006

   $ 7,000,000

2007

   $ 7,500,000

2008

   $ 8,000,000

2009

   $ 9,000,000

 

Section 8.23. Post-Closing Obligations.

 

(a) Except to the extent otherwise agreed by the Administrative Agent, the
Borrower shall use its best efforts, and shall cause each Guarantor to use its
best efforts,

 

-55-



--------------------------------------------------------------------------------

to cause each bank with which it has a deposit account in which the total amount
on deposit in such account exceeds $12,500 for any five consecutive Business
Days (or such other period as is determined by the Administrative Agent and
notified to the Borrower), to execute and deliver to the Administrative Agent a
deposit account control agreement in form and substance acceptable to the
Administrative Agent with respect to such account; provided that,
notwithstanding the foregoing, if an Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders so require, the
Borrower shall be obligated to provide deposit account control agreements for
all deposit accounts of the Borrower and its Subsidiaries.

 

(b) The Borrower shall use its best efforts, and shall cause each Guarantor to
use its best efforts, to cause each landlord from whom it leases real property
to execute and deliver to the Administrative Agent a landlord waiver in form and
substance acceptable to the Administrative Agent, provided that neither the
Borrower nor any Guarantor shall be required to make any payment to any landlord
or modify in any way materially detrimental to it any rights it may have under
any lease with any landlord in order to obtain any such landlord waiver.

 

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

 

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a) default in the payment when due of all or any part of the principal of any
Note (whether at the stated maturity thereof or at any other time provided for
in this Agreement) or of any Reimbursement Obligation or default for a period of
5 Business Days in the payment when due of any interest, fee, or other
Obligation payable hereunder or under any other Loan Document;

 

(b) default in the observance or performance of any covenant set forth in
Section 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.16, 8.19, 8.20, 8.21 or
8.22 hereof or of any provision in any Loan Document dealing with the
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;

 

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any
Responsible Officer of the Borrower or (ii) written notice thereof is given to
the Borrower by the Administrative Agent;

 

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

 

-56-



--------------------------------------------------------------------------------

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Guarantor takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;

 

(f) any default or “change in control” (however defined) shall occur under any
Indebtedness for Borrowed Money issued, assumed or guaranteed by the Borrower or
any Subsidiary aggregating in excess of $350,000, or under any indenture,
agreement or other instrument under which the same may be issued, and such
default or change in control shall continue for a period of time sufficient to
permit the acceleration of the maturity of, or to allow the holder thereof to
require the Borrower to repay or repurchase, any such Indebtedness for Borrowed
Money (whether or not such maturity is in fact accelerated), or any such
Indebtedness for Borrowed Money shall not be paid when due (whether by demand,
lapse of time, acceleration or otherwise) and any applicable grace periods for
such nonpayment provided for in such documents shall have expired;

 

(g) any money judgment or judgments (other than a money judgment covered by
insurance as to which the insurance company has not disclaimed or reserved the
right to disclaim coverage), writ or writs or warrant or warrants of attachment,
or any similar process or processes, shall be entered or filed against the
Borrower or any Guarantor, or against any of its Property, in an aggregate
amount in excess of $500,000, and which remains undischarged, unvacated,
unbonded or unstayed for a period of 30 days;

 

(h) the Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $500,000
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $500,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any Subsidiary,
or any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

 

(i) any Change of Control shall have occurred;

 

-57-



--------------------------------------------------------------------------------

(j) the Borrower or any Guarantor shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended, (ii)
become unable to pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 9.1(k) hereof; or

 

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Guarantor, or any substantial part of
any of its Property, or a proceeding described in Section 9.1(j)(v) shall be
instituted against the Borrower or any Guarantor, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days.

 

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsection (j) or (k) of Section 9.1 hereof has occurred and is
continuing, the Administrative Agent shall, by written notice to the Borrower:
(a) if so directed by the Required Lenders, terminate the remaining Commitments
and all other obligations of the Lenders hereunder on the date stated in such
notice (which may be the date thereof); (b) if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Notes to be forthwith due and payable and thereupon all outstanding Notes,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other amounts payable under the Loan Documents
without further demand, presentment, protest or notice of any kind; and (c) if
so directed by the Required Lenders, demand that the Borrower immediately prepay
to the Administrative Agent the full amount then available for drawing under
each or any Letter of Credit, and the Borrower agrees to immediately make such
payment and acknowledges and agrees that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
The Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Notes shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately

 

-58-



--------------------------------------------------------------------------------

terminate and the Borrower shall immediately prepay to the Administrative Agent
the full amount then available for drawing under all outstanding Letters of
Credit, the Borrower acknowledging and agreeing that the Lenders would not have
an adequate remedy at law for failure by the Borrower to honor any such demand
and that the Lenders, and the Administrative Agent on their behalf, shall have
the right to require the Borrower to specifically perform such undertaking
whether or not any draws or other demands for payment have been made under any
of the Letters of Credit.

 

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 1.9(b) or under Section 9.2 or 9.3 above, the Borrower
shall forthwith pay the amount required to be so prepaid, to be held by the
Administrative Agent as provided in subsection (b) below.

 

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Administrative Agent, and to the payment
of the unpaid balance of any other Obligations. The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that if (i) the Borrower shall have
made payment of all such obligations referred to in subsection (a) above, (ii)
no other Obligations remain due and unpaid hereunder and (iii) any Letter of
Credit with respect to which the Borrower has prepaid or cash collateralized its
obligations with respect thereto shall terminate or the stated amount thereof
shall be reduced, then the Administrative Agent shall release to the Borrower
from the Collateral Account that amount of the funds contained therein which
exceeds the aggregate stated amount of all Letters of Credit remaining
outstanding after giving effect to such termination or reduction.

 

Section 9.5. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

 

Section 9.6. Expenses. The Borrower agrees to pay to the Administrative Agent
and each Lender, and any other holder of any Note outstanding hereunder, all
costs and expenses

 

-59-



--------------------------------------------------------------------------------

reasonably incurred or paid by the Administrative Agent and such Lender or any
such holder, including reasonable attorneys’ fees and court costs, in connection
with any Default or Event of Default hereunder or in connection with the
enforcement of any of the Loan Documents (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any Subsidiary as a debtor thereunder).

 

SECTION 10. CHANGE IN CIRCUMSTANCES.

 

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time any change in applicable law or regulation
or in the interpretation thereof makes it unlawful for any Lender to make or
continue to maintain any Eurodollar Loans or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and such Lender’s obligations to make or maintain Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain Eurodollar Loans. The Borrower shall prepay on demand
the outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon and all other amounts then due and payable to
such Lender under this Agreement; provided, however, subject to all of the terms
and conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.

 

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

 

(a) the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

 

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or

 

-60-



--------------------------------------------------------------------------------

comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or its Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

(i) shall subject any Lender (or its Lending Office) to any tax, duty or other
charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, Letter(s) of Credit, any participation therein, any Reimbursement
Obligations owed to it, or its obligation to make Eurodollar Loans, or issue a
Letter of Credit, or acquire participations therein (except for changes in the
rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Lending Office is located); or

 

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or shall
impose on any Lender (or its Lending Office) or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.

 

(b) If, after the date hereof, any Lender or the Administrative Agent shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
had the effect of reducing the rate of return on such Lender’s or such
corporation’s

 

-61-



--------------------------------------------------------------------------------

capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 15 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction.

 

(c) A certificate of a Lender claiming compensation under this Section 10.3 and
setting forth the additional amount or amounts to be paid to it hereunder and
the calculation thereof shall be conclusive if reasonably made and determined.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.

 

Section 10.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 10.3
hereof or to avoid the unavailability of Eurodollar Loans under Section 10.2
hereof, so long as such designation is not otherwise disadvantageous to the
Lender.

 

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

 

SECTION 11. THE ADMINISTRATIVE AGENT.

 

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints Harris Trust and Savings Bank as the Administrative Agent under
the Loan Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.

 

Section 11.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any

 

-62-



--------------------------------------------------------------------------------

other Lender and may exercise or refrain from exercising such rights and power
as though it were not the Administrative Agent, and the Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower or any Affiliate of the Borrower as if it
were not the Administrative Agent under the Loan Documents. The term “Lender” as
used herein and in all other Loan Documents, unless the context otherwise
clearly requires, includes the Administrative Agent in its individual capacity
as a Lender. References in Section 1 hereof to the Administrative Agent’s Loans,
or to the amount owing to the Administrative Agent for which an interest rate is
being determined, refer to the Administrative Agent in its individual capacity
as a Lender.

 

Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.5. Upon the
occurrence of an Event of Default, the Administrative Agent shall take such
action to enforce its Lien on the Collateral and to preserve and protect the
Collateral as may be directed by the Required Lenders. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders. In no event, however,
shall the Administrative Agent be required to take any action in violation of
applicable law or of any provision of any Loan Document, and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

 

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

 

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or

 

-63-



--------------------------------------------------------------------------------

employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any Guarantor contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document or of any Collateral;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence. The Administrative
Agent may execute any of its duties under any of the Loan Documents by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, the Borrower, or any other Person for the default or misconduct of
any such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral) believed by it to be genuine or to be sent by the proper party or
parties. In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any compliance certificate or other document or instrument received by it under
the Loan Documents. The Administrative Agent may treat the payee of any Note as
the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender acknowledges that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of the Borrower and the
Guarantors, and the Administrative Agent shall have no liability to any Lender
with respect thereto.

 

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

 

Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent subject, if no Default or

 

-64-



--------------------------------------------------------------------------------

Event of Default then exists, to the reasonable consent of the Borrower. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor shall have been appointed (and
consented to by the Borrower, if such consent is required hereby), the rights
and obligations of such Administrative Agent shall be automatically assumed by
the Required Lenders and (i) the Borrower shall be directed to make all payments
due each Lender hereunder directly to such Lender and (ii) the Administrative
Agent’s rights in the Collateral Documents shall be assigned without
representation, recourse or warranty to the Lenders as their interests may
appear.

 

Section 11.8. L/C Issuer. The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Section 11 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 11, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer.

 

Section 11.9. Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements. By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 13.12 hereof, as the case may be, any
Affiliate of such Lender with whom the Borrower or any Subsidiary has entered
into an agreement creating Hedging Liability or Funds Transfer and Deposit
Account Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Administrative Agent is
acting, it being understood and agreed that the rights and benefits of such
Affiliate under the Loan Documents consist exclusively of such Affiliate’s right
to share in payments and collections out of the Collateral and the Guaranties as
more fully set forth in Section 3.1 hereof. In connection with any such
distribution of payments and collections, the Administrative Agent shall be
entitled to assume no amounts are due to any Lender or its Affiliate with
respect to Hedging Liability or Funds Transfer and Deposit Account Liability
unless such Lender has notified the Administrative Agent in writing of the
amount of any such liability owed to it or its Affiliate prior to such
distribution.

 

-65-



--------------------------------------------------------------------------------

Section 11.10. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “arrangers,” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

 

Section 11.11. Authorization to Release or Subordinate or Limit Liens. The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 hereof or which has otherwise
been consented to in accordance with Section 13.13 hereof), (b) release or
subordinate any Lien on Collateral consisting of goods financed with purchase
money indebtedness or under a Capital Lease to the extent such purchase money
indebtedness or Capitalized Lease Obligation, and the Lien securing the same,
are permitted by Sections 8.7(b) and 8.8(d) hereof, and (c) reduce or limit the
amount of the indebtedness secured by any particular item of Collateral to an
amount not less than the estimated value thereof to the extent necessary to
reduce mortgage registry, filing and similar tax.

 

Section 11.12. Authorization to Enter into, and Enforcement of, the Collateral
Documents. The Administrative Agent is hereby irrevocably authorized by each of
the Lenders to execute and deliver the Collateral Documents on behalf of each of
the Lenders and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required Lenders.
Each Lender acknowledges and agrees that it will be bound by the terms and
conditions of the Collateral Documents upon the execution and delivery thereof
by the Administrative Agent. Except as otherwise specifically provided for
herein, no Lender (or its Affiliates) other than the Administrative Agent shall
have the right to institute any suit, action or proceeding in equity or at law
for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.

 

SECTION 12. THE GUARANTEES.

 

Section 12.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor
(including any Subsidiary formed or acquired after the Closing

 

-66-



--------------------------------------------------------------------------------

Date executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit F or such other form acceptable to the Administrative Agent) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, and their Affiliates, the due and punctual
payment of all present and future Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, including, but not limited to, the due
and punctual payment of principal of and interest on the Notes, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Funds Transfer and
Deposit Account Liability, in each case as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including interest which, but for the
filing of a petition in bankruptcy, would otherwise accrue on any such
indebtedness, obligation, or liability). In case of failure by the Borrower or
other obligor punctually to pay any Obligations, Hedging Liability, or Funds
Transfer and Deposit Account Liability guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Borrower or such obligor.

 

Section 12.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

 

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability;

 

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;

 

(d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, or any other Person, whether or not arising in
connection herewith;

 

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

 

-67-



--------------------------------------------------------------------------------

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

 

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower or other obligor
or any other guarantor of the principal of or interest on any Note or any
Reimbursement Obligation or any other amount payable under the Loan Documents or
any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability; or

 

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 12.

 

Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Notes and all
other amounts payable by the Borrower and the Guarantors under this Agreement
and all other Loan Documents and, if then outstanding and unpaid, all Hedging
Liability and Funds Transfer and Deposit Account Liability shall have been paid
in full. If at any time any payment of the principal of or interest on any Note
or any Reimbursement Obligation or any other amount payable by the Borrower or
other obligor or any Guarantor under the Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Deposit Account Liability is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 12 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

 

Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability shall have been paid in full subsequent to the
termination of all the Commitments and expiration of all Letters of Credit. If
any amount shall be paid to a Guarantor on account of such subrogation rights at
any time prior to the later of (x) the payment in full of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability and all
other amounts payable by the Borrower hereunder and the other Loan Documents and
(y) the termination of the Commitments and expiration of all Letters of Credit,
such amount shall be held in trust for the benefit of the Administrative Agent
and the Lenders (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders (and their Affiliates) or be
credited and applied upon the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability, whether matured or unmatured, in accordance with
the terms of this Agreement.

 

-68-



--------------------------------------------------------------------------------

Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against the Borrower or other obligor,
another guarantor, or any other Person.

 

Section 12.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 12 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

 

Section 12.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document, or under any agreement relating to Hedging Liability or
Funds Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such obligor, all such amounts
otherwise subject to acceleration under the terms of this Agreement or the other
Loan Documents, or under any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.

 

Section 12.8. Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

 

Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

 

SECTION 13. MISCELLANEOUS.

 

Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 13.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient) imposed by or
within the jurisdiction in which the Borrower or such Guarantor is domiciled,
any jurisdiction from which the Borrower or such Guarantor makes any payment, or
(in each case) any political subdivision or taxing authority thereof or therein.
If any such withholding is so required, the Borrower or such Guarantor shall
make the withholding, pay the amount withheld to the appropriate governmental
authority before penalties attach thereto or interest accrues thereon, and
forthwith pay such additional amount as may be necessary to ensure that the net
amount actually received by each Lender and the Administrative Agent free and
clear

 

-69-



--------------------------------------------------------------------------------

of such taxes (including such taxes on such additional amount) is equal to the
amount which that Lender or the Administrative Agent (as the case may be) would
have received had such withholding not been made. If the Administrative Agent or
any Lender pays any amount in respect of any such taxes, penalties or interest,
the Borrower or such Guarantor shall reimburse the Administrative Agent or such
Lender for that payment on demand in the currency in which such payment was
made. If the Borrower or such Guarantor pays any such taxes, penalties or
interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Lender or Administrative Agent on whose account
such withholding was made (with a copy to the Administrative Agent if not the
recipient of the original) on or before the thirtieth day after payment.

 

(b) U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date the initial
Credit Event is made hereunder or, if later, the date such financial institution
becomes a Lender hereunder, two duly completed and signed copies of (i) either
Form W-8 BEN (relating to such Lender and entitling it to a complete exemption
from withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form W-8
ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code). Thereafter and from time to time, each Lender shall submit to the
Borrower and the Administrative Agent such additional duly completed and signed
copies of one or the other of such Forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) and
such other certificates as may be (i) requested by the Borrower in a written
notice, directly or through the Administrative Agent, to such Lender and (ii)
required under then-current United States law or regulations to avoid or reduce
United States withholding taxes on payments in respect of all amounts to be
received by such Lender, including fees, pursuant to the Loan Documents or the
Obligations. Upon the request of the Borrower or the Administrative Agent, each
Lender that is a United States person (as such term is defined in Section
7701(a)(30) of the Code) shall submit to the Borrower and the Administrative
Agent a certificate to the effect that it is such a United States person.

 

(c) Inability of Lender to Submit Forms. If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 13.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Lender shall promptly notify the Borrower and Administrative
Agent of such fact in writing and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

 

-70-



--------------------------------------------------------------------------------

Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent or any Lender or on the part of the holder or holders
of any of the Obligations in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies hereunder of the Administrative Agent, the Lenders and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

 

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 13.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

 

Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

 

Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 1.12, 10.3, and 13.15 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

 

Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such

 

-71-



--------------------------------------------------------------------------------

purchase is made by any Lender, and if such excess payment or part thereof is
thereafter recovered from such purchasing Lender, the related purchases from the
other Lenders shall be rescinded ratably and the purchase price restored as to
the portion of such excess payment so recovered, but without interest. For
purposes of this Section, amounts owed to or recovered by the L/C Issuer in
connection with Reimbursement Obligations in which Lenders have been required to
fund their participation shall be treated as amounts owed to or recovered by the
L/C Issuer as a Lender hereunder.

 

Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to the Lenders and the Administrative Agent shall be
addressed to their respective addresses or telecopier numbers set forth on the
signature pages hereof, and to the Borrower or any Guarantor to:

 

Nobel Learning Communities, Inc.

1615 West Chester Pike

West Chester, Pennsylvania 19382

Attention:        Chief Financial Officer

Telecopy:         (484) 947-2003

 

With a copy (not constituting notice) to:

 

Nobel Learning Communities, Inc.

1615 West Chester Pike

West Chester, Pennsylvania 19382

Attention:        General Counsel

Telecopy:         (484) 947-2003

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or on the signature pages hereof, in either case
during normal business hours, and a confirmation of such telecopy has been
received by the sender, (ii) if given by mail, 5 days after such communication
is deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section or on the signature pages hereof;
provided that any notice given pursuant to Section 1 hereof shall be effective
only upon receipt.

 

Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

-72-



--------------------------------------------------------------------------------

Section 13.10. Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent and each of the Lenders and the benefit
of their respective successors and assigns, including any subsequent holder of
any of the Obligations. The Borrower and the Guarantors may not assign any of
their rights or obligations under any Loan Document without the written consent
of all of the Lenders.

 

Section 13.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Commitments held by such Lender at any time and from time to time to one or more
other Persons; provided that no such participation shall relieve any Lender of
any of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section, and the Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.12 and Section 10.3
hereof, but only to the extent such Sections would require payment to the Lender
granting such participation if such participation had not occurred. The Borrower
authorizes each Lender to disclose to any participant or prospective participant
under this Section any financial or other information pertaining to the Borrower
or any Subsidiary, provided that such participant or prospective participant
shall agree in writing to hold such information in confidence pursuant to the
provisions of Section 13.24 hereof.

 

Section 13.12. Assignments. (a) Each Lender shall have the right at any time,
with the prior consent of the Administrative Agent (and the L/C Issuers, if
other than the Administrative Agent) and, so long as no Event of Default then
exists, the Borrower (which consent of the Borrower shall not be unreasonably
withheld) to sell, assign, transfer or negotiate all or any part of its rights
and obligations under the Loan Documents (including, without limitation, the
indebtedness evidenced by the Notes then held by such assigning Lender, together
with an equivalent percentage of its obligation to make Loans and participate in
Letters of Credit) to one or more commercial banks or other financial
institutions or investors, provided that, unless otherwise agreed to by the
Administrative Agent, such assignment shall be of a fixed percentage (and not by
its terms of varying percentage) of the assigning Lender’s rights and
obligations under the Loan Documents; provided, however, that in order to make
any such assignment (i) unless the assigning Lender is assigning all of its
Commitments, outstanding Loans and interests in L/C Obligations, the assigning
Lender shall retain at least $5,000,000 in unused Commitments, outstanding Loans
and interests in Letters of Credit, (ii) the assignee Lender shall have
Commitments, outstanding Loans and interests in Letters of Credit of at least
$5,000,000, (iii) each such assignment shall be evidenced by a written agreement
(substantially in the form attached hereto as Exhibit G or in such other form
acceptable to the Administrative Agent)

 

-73-



--------------------------------------------------------------------------------

executed by such assigning Lender, such assignee Lender or Lenders, the
Administrative Agent (and the L/C Issuers, if other than the Administrative
Agent) and, if required as provided above, the Borrower, which agreement shall
specify in each instance the portion of the Obligations which are to be assigned
to the assignee Lender and the portion of the Commitments of the assigning
Lender to be assumed by the assignee Lender, and (iv) the assigning Lender shall
pay to the Administrative Agent a processing fee of $3,500 and any out-of-pocket
attorneys’ fees and expenses incurred by the Administrative Agent in connection
with any such assignment agreement. Any such assignee shall become a Lender for
all purposes hereunder to the extent of the rights and obligations under the
Loan Documents it assumes and the assigning Lender shall be released from its
obligations, and will have released its rights, under the Loan Documents to the
extent of such assignment. The address for notices to such assignee Lender shall
be as specified in the assignment agreement executed by it. Promptly upon the
effectiveness of any such assignment agreement, the Borrower shall execute and
deliver replacement Notes to the assignee Lender and the assigning Lender in the
respective amounts of their Commitments (or assigned principal amounts, as
applicable) after giving effect to the reduction occasioned by such assignment
(all such Notes to constitute “Notes” for all purposes of the Loan Documents),
and the assignee Lender shall contemporaneously therewith surrender to the
Borrower its old Notes. The Borrower authorizes each Lender to disclose to any
purchaser or prospective purchaser of an interest in the Loans and interest in
Letters of Credit owed to it or its Commitments under this Section any financial
or other information pertaining to the Borrower or any Subsidiary, provided that
such purchaser or prospective purchaser shall agree in writing to hold such
information in confidence pursuant to the provisions of Section 13.24 hereof.

 

(b) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

 

Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and (c)
if the rights or duties of the Administrative Agent or the L/C Issuer are
affected thereby, the Administrative Agent or such L/C Issuer, as applicable;
provided that:

 

(i) no amendment or waiver pursuant to this Section 13.13 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder;

 

-74-



--------------------------------------------------------------------------------

(ii) no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, increase the aggregate Commitments of the Lenders, change the
definitions of Revolving Credit Termination Date or Required Lenders, change the
provisions of this Section 13.13, release any material guarantor or any
substantial part of the Collateral (except as otherwise provided for in the Loan
Documents), or affect the number of Lenders required to take any action
hereunder or under any other Loan Document; and

 

(iii) no amendment to Section 12 hereof shall be made without the consent of the
Guarantor(s) affected thereby.

 

Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 13.15. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay all costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, and administration of the Loan Documents, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, in connection with the preparation and execution of the
Loan Documents, and any amendment, waiver or consent related thereto, whether or
not the transactions contemplated herein are consummated, together with any fees
and charges suffered or incurred by the Administrative Agent in connection with
periodic environmental audits, fixed asset appraisals, title insurance policies,
collateral filing fees and lien searches. The Borrower further agrees to
indemnify the Administrative Agent, each Lender, and their respective directors,
officers, employees, agents, financial advisors, and consultants against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable expenses of litigation or
preparation therefor, whether or not the indemnified Person is a party thereto,
or any settlement arrangement arising from or relating to any such litigation)
which any of them may pay or incur arising out of or relating to any Loan
Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification. The Borrower, upon
demand by the Administrative Agent or a Lender at any time, shall reimburse the
Administrative Agent or such Lender for any reasonable legal expenses or other
expenses incurred in connection with investigating or defending against any of
the foregoing (including any settlement costs relating to the foregoing) except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified. The obligations of the Borrower under this Section
shall survive the termination of this Agreement.

 

(b) The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, the
Administrative Agent and the Lenders for any damages, costs, loss or expense,
including without limitation, response, remedial or removal costs, arising out
of any of the following: (i) any presence, release, threatened release or
disposal of any hazardous or toxic substance or petroleum by the Borrower or any
Guarantor or otherwise occurring on or with respect to its Property (whether
owned or leased), (ii) the operation or violation of any environmental law,
whether federal, state, or local, and any regulations promulgated thereunder, by
the Borrower or any Guarantor or

 

-75-



--------------------------------------------------------------------------------

otherwise occurring on or with respect to its Property (whether owned or
leased), (iii) any claim for personal injury or property damage in connection
with the Borrower or any Guarantor or otherwise occurring on or with respect to
its Property (whether owned or leased), and (iv) the inaccuracy or breach of any
environmental representation, warranty or covenant by the Borrower or any
Guarantor made herein or in any other Loan Document evidencing or securing any
Obligations or setting forth terms and conditions applicable thereto or
otherwise relating thereto, except for injury or damages arising from the
willful misconduct or gross negligence of the party claiming indemnification.
This indemnification shall survive the payment and satisfaction of all
Obligations and the termination of this Agreement, and shall remain in force
beyond the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim under this indemnification. This
indemnification shall be binding upon the successors and assigns of the Borrower
and shall inure to the benefit of Administrative Agent and the Lenders
directors, officers, employees, agents, and collateral trustees, and their
successors and assigns.

 

Section 13.16. Set-off. (a) In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, during any
Event of Default, each Lender and each subsequent holder of any Obligation is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower or such Guarantor or to any other Person,
any such notice being hereby expressly waived, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts, and in whatever currency
denominated) and any other indebtedness at any time held or owing by that Lender
or that subsequent holder to or for the credit or the account of the Borrower or
such Guarantor, whether or not matured, against and on account of the
Obligations of the Borrower or such Guarantor to that Lender or that subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender or that subsequent holder shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or Notes and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.

 

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION OR HEDGING LIABILITY OR FUNDS TRANSFER AND DEPOSIT ACCOUNT
LIABILITY SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER
SHALL EXERCISE A RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY NOTE THAT IS NOT TAKEN BY THE ADMINISTRATIVE
AGENT OR REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT AND
REQUIRED LENDERS IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT
TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE
OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED
TO THE ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS AND HEDGING LIABILITY AND
FUNDS TRANSFER AND DEPOSIT ACCOUNT LIABILITY,

 

-76-



--------------------------------------------------------------------------------

AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING
SUCH CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION
(b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS HEREUNDER.

 

Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.

 

Section 13.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

 

Section 13.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control, (b)
neither the Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that the Administrative Agent or any
Lender may have received hereunder shall, at the option of the Administrative
Agent, be (i) applied as a credit against the then outstanding principal amount
of Obligations hereunder and accrued and unpaid interest thereon (not to exceed
the maximum amount permitted by applicable law), (ii) refunded to the Borrower,
or (iii) any combination of the foregoing, (d) the interest rate payable
hereunder or under any other Loan Document shall be automatically subject to
reduction to the maximum lawful contract rate allowed under applicable usury
laws (the “Maximum Rate”), and this Agreement and the other Loan Documents shall
be deemed to have been, and shall be, reformed and modified to reflect such
reduction in the relevant interest rate, and (e) neither the Borrower nor any
guarantor or endorser shall have any action against the Administrative Agent or
any Lender for any damages whatsoever arising out of the payment or collection
of any Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall

 

-77-



--------------------------------------------------------------------------------

remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

 

Section 13.21. Construction. The provisions of this Agreement relating to
Subsidiaries shall only apply during such times as the Borrower has one or more
Subsidiaries. NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT
ANY ACT OR OMISSION WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT,
THE COVENANTS AND AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN
SUBSTITUTION FOR THE COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL
DOCUMENTS.

 

Section 13.22. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

 

Section 13.23. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. THE BORROWER, THE GUARANTORS,
THE ADMINISTRATIVE AGENT, AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

Section 13.24. Confidentiality. Each of the Administrative Agent, the Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential, and the
Administrative Agent, Lender or L/C Issuer disclosing such Information remains
responsible for any breach of this Section 13.24 by any such parties to whom
such Information is disclosed), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 13.24, to (A) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the

 

-78-



--------------------------------------------------------------------------------

Borrower and its obligations, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section 13.24 or (B) becomes
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis from a source other than the Borrower or any Subsidiary or
any of their directors, officers, employees or agents, including accountants,
legal counsel and other advisors, provided that such source is not known by the
Person to whom such source provides such Information to be bound to the Borrower
or any Subsidiary or its representatives by agreement, fiduciary duty or
otherwise not to disclose such Information, (i) to rating agencies if requested
or required by such agencies in connection with a rating relating to the Loans
or Commitments hereunder, or (j) to entities which compile and publish
information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this clause (j). In addition to the foregoing
provisions of this Section 13.24, each of the Administrative Agent, the Lenders,
the L/C Issuer and any other Person which becomes subject to the provisions of
this Section agrees that, to the extent it receives Information prior to public
disclosure of the same, it will not trade in securities of the Borrower prior to
48 hours following public disclosure of such Information.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries or from any other Person on behalf of
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries or from any other Person on behalf of the Borrower or any of
its Subsidiaries.

 

[SIGNATURE PAGES TO FOLLOW]

 

-79-



--------------------------------------------------------------------------------

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

“BORROWER”

NOBEL LEARNING COMMUNITIES, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Chief Financial Officer

“GUARANTORS”

MERRYHILL SCHOOLS NEVADA, INC.

By

 

/s/ Gary V. Lea

--------------------------------------------------------------------------------

Name

 

Gary V. Lea

Title

 

President, Secretary, Treasurer

NEDI, INC.

By

 

/s/ William E. Bailey

--------------------------------------------------------------------------------

Name

 

William E. Bailey

Title

 

Vice President

THE HOUSTON LEARNING ACADEMY, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Vice President

HOUSTON LEARNING ACADEMY–SAN ANTONIO, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

 

S-1



--------------------------------------------------------------------------------

SPYROS, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

ORTHONI, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

MARIAN CATECHIS, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

SANC, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

MALONA, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

NOBEL LEARNING TECHNOLOGIES, INC.

By

 

/s/ William E. Bailey

--------------------------------------------------------------------------------

Name

 

William E. Bailey

Title

 

Treasurer

 

S-2



--------------------------------------------------------------------------------

NOBEL SCHOOL MANAGEMENT SERVICES, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Vice President

NOBEL EDUCATION DYNAMICS FLORIDA, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Vice President

PALADIN ACADEMY, L.L.C.

By: Nobel Learning Communities, Inc., its sole member

   

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

   

Name

 

Thomas Frank

   

Title

 

Chief Financial Officer

THE ACTIVITIES CLUB, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Secretary

 

S-3



--------------------------------------------------------------------------------

“LENDERS”

HARRIS TRUST AND SAVINGS BANK, in its
individual capacity as a Lender, as
L/C Issuer, and as Administrative Agent

By

 

/s/ Jay S. Dameron

--------------------------------------------------------------------------------

Name:

 

Jay S. Dameron

Title:

 

Vice President

Address:

111 West Monroe Street, 20th Floor East

Chicago, Illinois 60603

Attention:    Jay S. Dameron

Telecopy:    (312) 293-8445

Telephone:  (312) 461-3889

 

S-4



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF PAYMENT REQUEST

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Credit Agreement, dated as of February 20, 2004, among
Nobel Learning Communities, Inc., the Lenders party thereto, and Harris Trust
and Savings Bank, as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement. [The Borrower has failed to pay its Reimbursement Obligation in the
amount of $            . Your Revolver Percentage of the unpaid Reimbursement
Obligation is $            ] or [                                     has been
required to return a payment by the Borrower of a Reimbursement Obligation in
the amount of $                . Your Revolver Percentage of the returned
Reimbursement Obligation is $            .]

 

Very truly yours,

HARRIS TRUST AND SAVINGS BANK,

as L/C Issuer

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

NOTICE OF BORROWING

 

Date:                     ,         

 

To: Harris Trust and Savings Bank, as Administrative Agent for the Lenders
parties to the Credit Agreement dated as of February 20, 2004 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Nobel Learning Communities, Inc., certain Lenders which are signatories thereto,
and Harris Trust and Savings Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Nobel Learning Communities, Inc., (the “Borrower”), refers to
the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the Borrowing specified below:

 

1. The Business Day of the proposed Borrowing is                 ,         .

 

2. The aggregate amount of the proposed Borrowing is $                    .

 

3. The Borrowing is being advanced under the [Revolving] [Term] Credit.

 

4. The Borrowing is to be comprised of $             of [Base Rate] [Eurodollar]
Loans.

 

[5. The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be                  months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); and



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

NOBEL LEARNING COMMUNITIES, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:                     ,         

 

To: Harris Trust and Savings Bank, as Administrative Agent for the Lenders
parties to the Credit Agreement dated as of February 20, 2004 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Nobel Learning Communities, Inc., certain Lenders which are signatories thereto,
and Harris Trust and Savings Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Nobel Learning Communities, Inc. (the “Borrower”), refers to
the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

 

1. The conversion/continuation Date is                 ,         .

 

2. The aggregate amount of the [Revolving] [Term] Loans to be [converted]
[continued] is $                    .

 

3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.

 

4. [If applicable:] The duration of the Interest Period for the [Revolving]
[Term] Loans included in the [conversion] [continuation] shall be             
months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); provided,
however, that this condition shall not apply to the conversion of an outstanding
Eurodollar Loan to a Base Rate Loan; and

 

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

NOBEL LEARNING COMMUNITIES, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT D-1

 

TERM NOTE

 

U.S. $                    

  February     , 2004

 

FOR VALUE RECEIVED, the undersigned, NOBEL LEARNING COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
                                     (the “Lender”) at the principal office of
Harris Trust and Savings Bank, as Administrative Agent, in Chicago, Illinois, in
immediately available funds, the principal sum of                             
Dollars ($            ) or, if less, the aggregate unpaid principal amount of
all Term Loans made or maintained by the Lender to the Borrower pursuant to the
Credit Agreement, in installments in the amounts called for by Section 1.8(a) of
the Credit Agreement, commencing on                     , together with interest
on the principal amount of such Term Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

 

This Note is one of the Term Notes referred to in the Credit Agreement dated as
of February 20, 2004, among the Borrower, the Guarantors party thereto, the
Lenders party thereto, and Harris Trust and Savings Bank, as Administrative
Agent for the Lenders (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

NOBEL LEARNING COMMUNITIES, INC.

By

 

--------------------------------------------------------------------------------

Name

 

--------------------------------------------------------------------------------

Title

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT D-2

 

REVOLVING NOTE

 

U.S. $                    

  February     , 2004

 

FOR VALUE RECEIVED, the undersigned, NOBEL LEARNING COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
                                     (the “Lender”) on the Revolving Credit
Termination Date of the hereinafter defined Credit Agreement, at the principal
office of Harris Trust and Savings Bank, as Administrative Agent, in Chicago,
Illinois, in immediately available funds, the principal sum of
                             Dollars ($            ) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Revolving Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of February 20, 2004, among the Borrower, the Guarantors party thereto,
the Lenders party thereto, and Harris Trust and Savings Bank, as Administrative
Agent for the Lenders (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

NOBEL LEARNING COMMUNITIES, INC.

By

 

--------------------------------------------------------------------------------

Name

 

--------------------------------------------------------------------------------

Title

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT E

 

NOBEL LEARNING COMMUNITIES, INC.

 

COMPLIANCE CERTIFICATE

 

To: Harris Trust and Savings Bank, as Administrative Agent under, and the
Lenders party to, the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of February 20, 2004,
among us (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected                      of Nobel Learning Communities,
Inc.;

 

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

 

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and

 

5. The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                             20    .

 

NOBEL LEARNING COMMUNITIES, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

NOBEL LEARNING COMMUNITIES, INC.

 

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF FEBRUARY 20, 2004

 

CALCULATIONS AS OF                     ,             

 

A.

   Total Funded Debt/EBITDA Ratio (Section 8.22(a))             1.    Total
Funded Debt    $                       2.    Net Income for past 4 quarters    $
                      3.    Interest Expense for past 4 quarters    $
                      4.    Income taxes for past 4 quarters    $
                      5.    Depreciation and Amortization Expense for past 4
quarters    $                       6.    Permitted add-backs to Net Income for
past 4 quarters per definition of “EBITDA” (detail specifically by item)    $
                      7.    Cash severance expenses incurred during past 4
quarters against reserves previously added back to EBITDA    $                 
     8.    Interest income and extraordinary gains for past 4 quarters    $
                      9.    Sum of Lines A2, A3, A4, A5 and A6, minus Lines A7
and A8 (“EBITDA”)    $                       10.    Ratio of Line A1 to A9     
        :1.0      11.    Line A10 ratio must not exceed              :1.0     
12.    The Borrower is in compliance (circle yes or no)      yes/no

B.

   Total Senior Funded Debt/EBITDA Ratio (Section 8.22(b))             1.   

Total Funded Debt

   $                       2.   

Subordinated Debt

   $                       3.   

Line B1 minus Line B2 (Total Senior Funded Debt)

   $                       4.   

EBITDA for past 4 quarters (from Line A9)

   $                       5.   

Ratio of Line B3 to B4

             :1.0      6.   

Line B5 ratio must not exceed

             :1.0      7.   

The Borrower is in compliance (circle yes or no)

     yes/no



--------------------------------------------------------------------------------

C.

   Minimum EBITDA (Section 8.22(c))             1.   

EBITDA for past 4 quarters (from Line A9)

   $                       2.   

Line C1 shall not be less than

   $                       3.   

The Borrower is in compliance (circle yes or no)

     yes/no

D.

   Fixed Charge Coverage Ratio (Section 8.22(d))             1.   

EBITDA for past 4 quarters (from Line A9)

   $                       2.   

Net Capital Expenditures for past 4 quarters

   $                       3.   

Difference of Line D1 minus Line D2

   $                       4.   

Cash Principal payments for past 4 quarters1

   $                       5.   

Interest Expense for past 4 quarters2

   $                       6.   

Cash Dividends for past 4 quarters

   $                       7.   

Cash Income taxes for past 4 quarters

   $                       8.   

Sum of Lines D4, D5, D6, and D7

   $                       9.   

Ratio of Line D3 to Line D8

             :1.0      10.   

Line D9 ratio must not be less than

             :1.0      11.   

The Borrower is in compliance (circle yes or no)

     yes/no

E.

   Capital Expenditures (Section 8.22(e))             1.   

Year-to-date Capital Expenditures

   $                       2.   

Year-to-date Capital Expenditures financed with proceeds of an Event of Loss

   $                       3.   

Difference of Line E1 minus Line E2

   $                       4.   

Maximum permitted amount

   $                       5.   

The Borrower is in compliance (circle yes or no)

     yes/no

--------------------------------------------------------------------------------

1 Use deemed amount for all fiscal quarters through 12/31/04 per definition of
“Fixed Charges”.

2 Annualize for all fiscal quarters through 12/31/04 per definition of “Fixed
Charges”.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT F

 

ADDITIONAL GUARANTOR SUPPLEMENT

 

                    ,         

 

Harris Trust and Savings Bank, as Administrative Agent for the Lenders named in
the Credit Agreement dated as of February 20, 2004, among Nobel Learning
Communities, Inc., as Borrower, the Guarantors referred to therein, the Lenders
from time to time party thereto, and the Administrative Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery o by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.

 

Very truly yours,

[NAME OF SUBSIDIARY GUARANTOR]

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT G

 

ASSIGNMENT AND ACCEPTANCE

 

Dated                     ,             

 

Reference is made to the Credit Agreement dated as of February 20, 2004 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Nobel Learning Communities, Inc., the Guarantors party
thereto, the Lenders party thereto, and Harris Trust and Savings Bank, as
Administrative Agent for the Lenders (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

                                                                               
                           (the “Assignor”) and
                                         (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a             % interest in and
to all of the Assignor’s rights and obligations under the Credit Agreement as of
the Effective Date (as defined below), including, without limitation, such
percentage interest in the Assignor’s Commitments as in effect on the Effective
Date and the Loans, if any, owing to the Assignor on the Effective Date and the
Assignor’s Revolver Percentage of any outstanding L/C Obligations.

 

2. The Assignor (i) represents and warrants that as of the date hereof (A) its
Revolving Credit Commitment is $                     and its Term Loan
Commitment is $                    , (B) the aggregate outstanding principal
amount of Loans made by it under the Credit Agreement that have not been repaid
is $                     ($                     of Revolving Loans and
$                     of Term Loans) and a description of the interest rates and
interest periods of such Loans is attached as Annex 1 hereto, and (C) the
aggregate principal amount of Assignor’s Revolver Percentage of outstanding L/C
Obligations is $                    ; (ii) represents and warrants that it is
the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim, lien, or
encumbrance of any kind; (iii) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto; and
(iv) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of their
respective obligations under the Credit Agreement or any other instrument or
document furnished pursuant thereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and



--------------------------------------------------------------------------------

information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; and (v) specifies as its lending office (and address for notices) the
offices set forth beneath its name on the signature pages hereof.

 

4. As consideration for the assignment and sale contemplated in Annex 1 hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds
the amount agreed upon by the Assignor and the Assignee. It is understood that
commitment and/or letter of credit fees accrued to the Effective Date with
respect to the interest assigned hereby are for the account of the Assignor and
such fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

5. The effective date for this Assignment and Acceptance shall be
                     (the “Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and, if required, the
Borrower.

 

6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

 

8. In accordance with Section 13.12 of the Credit Agreement, the Assignor and
the Assignee request and direct that the Administrative Agent prepare and cause
the Borrower to execute and deliver to the Assignee the relevant Notes payable
to the

 

-2-



--------------------------------------------------------------------------------

Assignee in the amount of its Commitments and new Notes to the Assignor in the
amount of its Commitments after giving effect to this assignment.

 

9. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

 

[Assignor Lender]

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

[Assignee Lender]

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

Lending office (and address for notices):

 

Accepted and consented this              day of                     

NOBEL LEARNING COMMUNITIES, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

Accepted and consented to by the Administrative Agent and L/C Issuer this
         day of            

HARRIS TRUST AND SAVINGS BANK, as Administrative Agent and L/C Issuer

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

-3-



--------------------------------------------------------------------------------

ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

 

PRINCIPAL AMOUNT

  TYPE OF LOAN   INTEREST RATE    MATURITY DATE



--------------------------------------------------------------------------------

SCHEDULE 1

 

COMMITMENTS

 

NAME OF LENDER

--------------------------------------------------------------------------------

   TERM LOAN
COMMITMENT


--------------------------------------------------------------------------------

   REVOLVING CREDIT
COMMITMENT


--------------------------------------------------------------------------------

Harris Trust and Savings Bank

   $ 15,000,000    $ 8,000,000

TOTAL

   $ 15,000,000    $ 8,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(The schedules to this agreement will be furnished supplementally by the
Registrant to the

Securities and Exchange Commission upon request.)